     Case 1:20-cv-03914-MMB Document 49          Filed 08/05/21   Page 1 of 213

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: THE HONORABLE M. MILLER BAKER

AMERICAN PACIFIC PLYWOOD, INC.,                  )
U.S. GLOBAL FOREST, INC. and                     )
INTERGLOBAL FOREST, LLC,                         )
         Plaintiff and Consolidate Plaintiffs,   )
                                                 )
      and                                        )        PUBLIC VERSION
                                                 )
LB WOOD CAMBODIA CO., LTD. and                   )
CAMBODIAN HAPPY HOME WOOD                        )        Consol. Court 20-03914
PRODUCTS CO., LTD.,                              )
        Plaintiff-Intervenors,                   )
                                                 )
      v.                                         )
                                                 )
UNITED STATES,
                                                 )
         Defendant,
                                                 )
      and                                        )
                                                 )
COALITION FOR FAIR TRADE IN                      )
HARDWOOD PLYWOOD,                                )
         Defendant-Intervenor.                   )
                                                 )

  PLAINTIFF AND CONSOLIDATED PLAINTIFFS AMERICAN PACIFIC
   PLYWOOD, INC., U.S. GLOBAL FOREST, INC., AND INTERGLOBAL
 FOREST, LLC RULE 56.2 MEMORANDUM IN SUPPORT OF MOTION FOR
             JUDGMENT UPON THE AGENCY RECORD

                                                     Gregory S. Menegaz
                                                     J. Kevin Horgan
                                                     Alexandra H. Salzman
                                                     DEKIEFFER & HORGAN, PLLC
                                                     Suite 410
                                                     1090 Vermont Ave, N.W.
                                                     Washington, D.C. 20005
                                                     Counsel to Plaintiff and
                                                     Consolidated Plaintiffs
Dated: August 5, 2021
      Case 1:20-cv-03914-MMB Document 49                   Filed 08/05/21        Page 2 of 213




                                TABLE OF CONTENTS


I.    INTRODUCTION ........................................................................... 1

II. STATEMENT OF THE CASE........................................................ 6

III. RULE 56.2 STATEMENT ............................................................ 11

      A.     Administrative Determinations Subject to Appeal............ 11

      B.     Issues Presented .................................................................. 12

IV.    STANDARD OF REVIEW ......................................................... 13

             Arbitrary and Capricious Standard.................................... 14

V.     SUMMARY OF ARGUMENT .................................................... 15

VI.    ARGUMENT ............................................................................... 20

      A.     Imposition of Interim Measures ......................................... 20

             1. Facts ................................................................................ 20

             2. TRLED’s Interim Measures are Invalid and
                Should Be Rescinded ...................................................... 27

                 a. TRLED Provided Plaintiffs with No Notice of
                    Allegations or Opportunity to Rebut and
                    Defend Against the Allegations ................................. 27

                 b. CBP’s EAPA Regulations are Only Interpretive
                    Rules and Cannot be the Basis for CBP’s
                    Enforcement Actions .................................................. 35

                 c. The APA Provides Specific Protections Due to
                    Plaintiffs ..................................................................... 40

                 d. Plaintiffs Have Legitimate Interests to be
                    Protected by Due Process ........................................... 44


                                                   i
Case 1:20-cv-03914-MMB Document 49                 Filed 08/05/21        Page 3 of 213




          e. CBP and TRLED Had No Reasonable
             Explanation for Denying Plaintiffs Due Process
             or Denying Access to Confidential Documents
             Under an APO Before Imposing Interim
             Measures. .................................................................... 48

          f. Public Summaries of Confidential Information
             are Insufficient to Ensure Effective Rebuttal
             and Defense ................................................................ 59

     3.       TRELD Failed to Establish a Reasonable
              Suspicion of Evasion to Justify its Interim
              Measures ..................................................................... 65

              a. Reasonable Suspicion Standard............................ 65

              b. The Record Evidence ............................................. 66

                  i. General Trade Data and Supply Chain
                     Adjustment ........................................................ 66

                  ii. CBP’s September 2019 Memoranda................. 69

B.   TRLED Improperly Applied the Substantial
     Evidence Standard in their Determinations of
     Evasion ................................................................................. 74

     1. Facts ................................................................................ 74

     2. TRLED’s Procedures Did Not Establish
        Substantial Evidence ...................................................... 80

     3. Absent Substantial Evidence to Support its
        Conclusion of Evasion, TRLED’s Commingling
        Theory is Unfounded ...................................................... 85

              a. TRLED Based its “Commingling” Theory the
                 Agent’s June 6, 2018 Site Visit ............................. 85

              b. The Agency Record Disproves the Accuracy


                                          ii
Case 1:20-cv-03914-MMB Document 49             Filed 08/05/21       Page 4 of 213




               of CBP’s Observations and Conclusions from
               the June 6, 2018 Site Visit. ................................... 89

           c. TRLED’s Analyses of Plaintiffs’ and
              Plaintiff-Intervenors’ Production and Sales
              Records are Flawed and Without Merit. .............. 98

                   i. Reconciliation of LB Wood’s Payroll
                      Sheets with Balance Sheets ......................... 98

                   ii. Reconciliation of LB Wood’s Veneer
                       Consumption with Production Volume ....... 99

                   iii. Selected Entries – Matching LB
                        Wood’s Purchases of Raw Materials to
                        Production Runs ........................................... 99

                   iv. Selected Entries – LB Wood’s CARB
                       Certifications .............................................. 102

                   v. Happy Home’s Reconciliation of
                      Payroll with Balance Sheets ...................... 105

                   vi. Happy Home’s Reported Entries ............... 105

                   vii. Selected USG Entries................................ 107

           d. Plaintiff-Intervenors’ Motive and
              Opportunity to Produce Plywood in
              Cambodia ............................................................. 109

           e. TRLED’s General Trade Data is Flawed and
              Cannot Stand as Substantial Evidence. ............. 111

           f. TRLED’s Reliance on Secret Information
              from an Unrelated Proceeding Must Be
              Rejected. ............................................................... 115

C.   ORR Improperly Applied the Substantial Evidence
     Standard in its De Novo Review and Final


                                      iii
   Case 1:20-cv-03914-MMB Document 49               Filed 08/05/21      Page 5 of 213




         Determination. ................................................................... 117

         1. Plaintiff-Intervenors’ Right to Comment on
            TRLED’s Determination Before ORR. ......................... 117

         2. Plaintiffs’ Requests for Administrative Review .......... 120

         3. ORR’s Handling of Plaintiffs’ Record Evidence ........... 121

         4. ORR’s Continued Reliance on CBP’s Site Visit ........... 123

         5. ORR’s New Allegations Against Happy Home ............ 124

VII. CONCLUSION AND PRAYER FOR RELIEF ........................ 130




                                           iv
        Case 1:20-cv-03914-MMB Document 49                        Filed 08/05/21        Page 6 of 213




                                   TABLE OF AUTHORITIES


CASES

650 Fifth Ave. v. Alavi Found, 830 F.3d 66 (2d Cir 2016) ...................... 33
Advanced Sys. Tech., Inc. v. United States, 69 Fed. Cl. 474
(2006) ......................................................................................................... 41

A. L. Patterson, Inc. v. United States, 585 F. App'x 778 (Fed. Cir.
2014) .......................................................................................................... 80

Al Tech Specialty Steel Corp. v. United States, 575 F. Supp. 1277
(Ct. Int’l Trade 1983) .......................................................................... 65-66

Am. Frozen Food Inst. v. United States, 855 F. Supp. 388 (Ct. Int’l
Trade 1994) ............................................................................................... 45

Am. Standard, Inc. v. United States, 602 F.2d 256 (Ct. Cl. 1979) ......... 38
Amerijet Int'l, Inc. v. Pistole, 753 F.3d 1343 (D.C. Cir. 2014) ................ 15
Arjay Assocs., Inc. v. United States, 891 F.2d 894 (Fed. Cir. 1989) ....... 40
Armstrong v. Manzo, 380 U.S. 545 (1965) ............................................... 43
Arnold P'ship v. Dudas, 362 F.3d 1338 (Fed. Cir. 2004) ......................... 15
ASG Indus., Inc. v. United States, 610 F.2d 770
(C.C.P.A. 1979) .............................................................................. 59, 63-64

Ass'n of Data Processing Serv. Orgs., Inc. v. Bd. of Governors of
Fed. Reserve Sys., 745 F.2d 677 (D.C. Cir. 1984) .................................... 83
Atlantic Sugar, Ltd. v. United States, 744 F.2d 1556 (Fed. Cir.
1984) .......................................................................................................... 82

B-West Imports, Inc. v. United States, 880 F. Supp. 853 (Ct. Int’l
Trade 1995)................................................................................................ 40

Biestek v. Berryhill, 139 S. Ct. 1148 (2019) ............................................ 62

                                                        v
        Case 1:20-cv-03914-MMB Document 49                        Filed 08/05/21        Page 7 of 213




Bowen v. Am. Hosp. Asso., 476 U.S. 610 (1986) ...................................... 82
Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S.
281 (1974) ...................................................................................... 13-14, 43

Brock v. Roadway Express, 481 U.S. 252 (1987) ..................................... 28
Changzhou Wujin Fine Chemical Factory Co. v. United States, 701
F.3d 1367 (Fed. Cir. 2012) .................................................................. 13-14

Chrysler Corp. v. Brown, 441 U.S. 281 (1979) ........................................ 38
Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402
(1971) ................................................................................................... 62, 84

Cleveland Board of Education v. Loudermill, 470 U.S. 532
(1985) ......................................................................................................... 29

Columbia Forest Prods. v. United States, 399 F. Supp. 3d 1283
(Ct. Int'l Trade 2019). ............................................................................... 68

Corus Group PLC v. Bush, 217 F. Supp. 2d 1347 (Ct. Int’l Trade
2002) .......................................................................................................... 45

Cowan v. Bunting Glider Co., 159 Pa. Super. 573, 49 A.2d 270,
(1946) ................................................................................................... 88-89

CPC Int'l v. United States, 896 F. Supp. 1240 (Ct. Int’l Trade
1995) .................................................................................................... 45, 46

CS Wind Vietnam Co. v. United States, 832 F.3d 1367 (Fed. Cir.
2016) .......................................................................................................... 14

Department of Commerce v. New York, et al, 139 S. Ct. 2551
(2019) ......................................................................................................... 33

Devon Energy Prod. Co., L.P. v. Gould, 421 F. Supp. 3d 1213 (D.
Wy. 2019) ................................................................................................... 84

East Bay Sanctuary Covenant v. Trump, 950 F.3d 1242 (9th Cir.
2020) .......................................................................................................... 50


                                                        vi
        Case 1:20-cv-03914-MMB Document 49                        Filed 08/05/21        Page 8 of 213




FCC v. Fox Television Stations, Inc., 556 U.S. 502 (2009) ..................... 53
Food and Drug Administration v. Brown & Williamson Tobacco
Corp., 529 U.S. 120 (2000) .................................................................. 51-52
FTC v. Standard Oil Co., 449 U.S. 232 (1980)......................................... 11
Fuentes v. Shevin, 407 U.S. 67 (1972) ............................................... 28-29
Fuyao Glass Indus. Grp. Co. v. United States, 27 CIT 1892
(2003) ......................................................................................................... 66

Gerald Metals, Inc. v. United States, 132 F.3d 716 (Fed. Cir.
1997) .......................................................................................................... 80

Glycine & More, Inc. v. United States, 880 F.3d 1335 (Fed. Cir.
2018) .................................................................................................... 36-37

Gonzales v. Oregon, 546 U.S. 243 (2006) ................................................. 84
Greene v. McElroy, 360 U.S. 474 (1959) .................................................. 30
Hannah v. Larche, 363 U.S. 420 (1960) ................................................... 44
Hornsby v. Allen, 326 F.2d 605 (5th Cir. 1964) ....................................... 44
Inmax SDN v. United States, 277 F. Supp. 3d 1367 (Ct. Int’l
Trade 2017)................................................................................................ 68

Joint Anti-Fascist Refugee Committee v. McGrath, 341 U.S. 123
(1951) ............................................................................................. 28, 33, 50

Joseph v. United States Civil Serv. Comm'n, 554 F.2d 1140
(D.C. Cir. 1977) ......................................................................................... 36

Kisor v. Wilkie, 139 S. Ct. 2400 (2019). ................................................... 37
Kwo Lee, Inc. v. United States, 24 F. Supp. 3d 1322 (Ct. Int'l
Trade Oct. 16, 2014) .................................................................................. 46

Linyi Chengen Imp. & Exp. Co. v. United States, 487 F. Supp.


                                                       vii
        Case 1:20-cv-03914-MMB Document 49                       Filed 08/05/21        Page 9 of 213




3d 1349 (Ct. Int'l Trade 2020) ................................................................ 110

Londoner v. City and County of Denver, 210 U.S. 373 (1908) ................ 41
Mathews v. Eldridge, 424 U.S. 319 (1976) ................................... 42-43,50
Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co.,
463 U.S. 29 (1983) ..................................................................................... 14

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306 (1950) ............ 43
Myland Indus., Ltd. v. United States, 31 Ct. Int'l Trade 1696
(2007) ....................................................................................................... 101

NEC Corp. v. United States DOC, 978 F. Supp. 314 (Ct. Int’l
Trade 1997)................................................................................................ 40

NLRB v. Wyman-Gordon Co., 394 U.S. 759 (1969) ................................. 38
North American Cold Storage Company v. City of Chicago, 211
U.S. 306 (1908) .......................................................................................... 49

Novosteel SA v. United States, 284 F.3d 1261 (Fed. Cir. 2002) ............. 82
Patrick v. Miller, 953 F.2d 1240 (10th Cir. 1992). .................................. 43
Pension Benefit Guar. Corp. v. The LTV Corp., Inc, 496 U.S. 633
(1990). .................................................................................................. 10, 41

Perez v. Mortg. Bankers Ass'n, 575 U.S. 92 (2015) ........................... 37-38
Richardson v. Perales, 402 U.S. 389 (1971) ....................................... 16-17
Royal Brush Mfg. v. United States, 483 F. Supp. 3d 1294 (Ct.
Int'l Trade 2020) .......................................................... 41, 43, 59, 60, 70, 72

Shalala v. Guernsey Memorial Hospital, 514 U. S. 87 (1995) ................ 38
Shelter Forest Int'l Acquisition, Inc. v. United States, 497 F.
Supp. 3d 1388 (Ct. Int'l Trade 2021) .......................................... 46-47, 103

Sichuan Changhong Elec. Co. v. United States, 466 F. Supp. 2d


                                                       viii
       Case 1:20-cv-03914-MMB Document 49                        Filed 08/05/21        Page 10 of 213




1323 (Ct. Int’l Trade 2006) ................................................................. 59-60

SolarWorld Ams., Inc. v. United States, 962 F.3d 1351 (Fed. Cir.
2020) ........................................................................................................ 114

South Dakota v. United States DOI, 787 F. Supp. 2d 981 (D.S.D.
2011) .................................................................................................... 61-62

Stone v. Heath, 179 Mass. 385, 387, 60 N.E. 975 (1901) .................. 49-50
Sumecht NA, Inc. v. United States, 399 F. Supp. 3d 1370 (Ct.
Int'l Trade 2019) .................................................................................. 47-48

Tarpley v. Hornyak, 174 S.W.3d 736 (Tenn. Ct. App. 2004) .................. 89
Techsnabexport Ltd. v. United States, 795 F. Supp. 428 (Ct.
Int’l Trade 1992) ........................................................................................ 39

Terry v. Ohio, 392 U.S. 1 (1968) ............................................................... 66
Texaco, Inc. v. FPC, 412 F.2d 740 (3d Cir. 1969) .................................... 38
The Abby Dodge, 223 U.S. 166 (1912) ...................................................... 40
Tourus Records, Inc. v. DEA, 259 F.3d 731 (D.C. Cir. 2001) .................. 15
United States v. Curtis-Wright Export, 299 U.S. 304 (1936) ................. 18
United States v. James Daniel Good Real Prop., 510 U.S. 43
(1993) ......................................................................................................... 29

United States v. Jin Fuey Moy, 241 U.S. 394 (1916) .............................. 58
United States v. Owen, 415 F.2d 383 (8th Cir. 1969) ............................. 61
United States of America v. Nova Scotia Food Products
Corporation, 568 F.2d 240 (2d Cir. 1977) .................................... 52, 60-61
Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951) ............. 80, 82-83
U.S. Steel Corp. v. EPA, 649 F.2d 572 (8th Cir. 1981) ............................ 51



                                                        ix
       Case 1:20-cv-03914-MMB Document 49                       Filed 08/05/21       Page 11 of 213




USX Corp. v. United States, 655 F. Supp. 487 (Ct. Int’l
Trade1987)................................................................................... 80-81, 123

Utilities Solid Waste Activities Grp. v. EPA, 236, F.3d 749 (D.C.
Cir. 2001) ................................................................................................... 51

Yangzhou Bestpak Gifts & Crafts Co. v. United States, 716 F.3d
1370 (Fed. Cir. 2013) ................................................................................. 82



STATUTES

5 U.S.C. § 552(b) ........................................................................................ 61

5 U.S.C. § 553(a)(1) ................................................................................... 18

5 U.S.C. § 553(b) .................................................................................. 35, 36

5 U.S.C. § 553(b)(A) ................................................................................... 35

5 U.S.C. § 553(c) .................................................................................. 35, 36

5 U.S.C. § 553(d).................................................................................. 35, 36

5 U.S.C. § 553(d)(2) ................................................................................... 35

5 U.S.C. §553 (d)(3) ................................................................................... 50

5 U.S.C. § 555 .................................................................................... passim

5 U.S.C. § 555(b) .................................................................................. 41, 42

5 U.S.C. § 556(d)........................................................................................ 81

5 U.S.C. § 704 ............................................................................................ 11

5 U.S.C. § 706(2)(A) ............................................................................. 13, 53

5 U.S.C. § 706(2)(D) .................................................................................. 36

5 U.S.C. § 706(2)(E) ..................................................................................... 8


                                                       x
       Case 1:20-cv-03914-MMB Document 49                    Filed 08/05/21       Page 12 of 213




19 U.S.C. § 1509 ........................................................................................ 54

19 U.S.C. § 1509(b)(1) ............................................................................... 54

19 U.S.C. § 1509(b)(2) ............................................................................... 54

19 U.S.C. § 1516a(c)(1) .............................................................................. 48

19 U.S.C. § 1517 .......................................................................................... 6

19 U.S.C. § 1517(a)(3) ........................................................................... 1, 66

19 U.S.C. § 1517(a)(5) ............................................................................... 25

19 U.S.C. § 1517(a)(6)(A)(i) ......................................................................... 6

19 U.S.C. § 1517(b)(1) ............................................................................... 21

19 U.S.C. §1517(b)(2) ................................................................................ 20

19 U.S.C. § 1517(b)(5) ............................................................................... 21

19 U.S.C. § 1517(c)(1) ...................................................................... 7, 77, 80

19 U.S.C. § 1517(e) .................................................................... 6, 21, 22, 65

19 U.S.C. §1517(f) ............................................................................. 79, 117

19 U.S.C. § 1517(f)(1) .......................................................... 7, 117, 121, 123

19 U.S.C. § 1517(f)(2) .................................................................................. 8

19 U.S.C. § 1517(g)(2) ..................................................................... 8, 13, 83

19 U.S.C. § 1671a(e)(2) ............................................................................. 56

19 U.S.C. § 1671b(d)............................................................................ 30-31

19 U.S.C. § 1673a(e)(2). ............................................................................ 56

19 U.S.C. § 1673b(d)............................................................................ 30-31

19 U.S.C. §1677b(f)(1)(A) ........................................................................ 101


                                                     xi
       Case 1:20-cv-03914-MMB Document 49                    Filed 08/05/21      Page 13 of 213




19 U.S.C. § 1677f(c) ............................................................................. 34, 64

19 U.S.C. § 1677m(g) ................................................................................ 59

19 U.S.C. § 2461 ........................................................................................ 71



REGULATIONS

19 CFR § 163.11 ........................................................................................ 86

19 CFR § 163.11(a)(1) ............................................................................... 54

19 C.F.R. § 163.11(a)(2) ............................................................................ 54

19 CFR § 163.11(a)(4) ............................................................................... 54

19 CFR Part 165 ........................................................................................ 37

19 CFR § 165.1 ........................................................................................ 117

19 CFR § 165.4 .......................................................................................... 60

19 CFR § 165.4(a)(2) ................................................................................. 59

19 CFR § 165.4(e) ...................................................................................... 59

19 CFR § 165.15 ........................................................................................ 48

19 CFR § 165.15(d)(1) ................................................................... 15, 31, 36

19 CFR §165.23(a)(3) .............................................................................. 118

19 CFR § 165.24 ........................................................................................ 48

19 CFR § 165.41(a) .................................................................................. 117

19 CFR § 207.30 ........................................................................................ 59

19 CFR § 351.203(c) .................................................................................. 55

19 CFR § 351.225(l)(2) .............................................................................. 46


                                                    xii
       Case 1:20-cv-03914-MMB Document 49                       Filed 08/05/21       Page 14 of 213




ADMINISTRATIVE DECISIONS

Certain Hardwood Plywood Products from the People’s Republic
of China: Amended Final Determination of Sales at Less Than
Fair Value and Antidumping Duty Order, 83 Fed. Reg. 504
(Dep’t Commerce Jan. 4, 2018) ......................................................... passim

Certain Hardwood Plywood Products from the People’s Republic
of China, Countervailing Duty Order, 83 Fed. Reg. 513 (Dep’t
Commerce Jan. 4, 2018) .................................................................... passim



OTHER AUTHORITIES

CBP, Investigation of Claims of Evasion of Antidumping and
Countervailing Duties, Interim Regulations; Solicitation of
Comments, 81 Fed. Reg. 56,477, 56,479 (Aug. 22, 2016) .... 34, 35, 48, 118
Executive Order, Promoting the Rule of Law Through
Transparency and Fairness in Civil Administrative Enforcement
and Adjudication, 84 Fed. Reg. 55,239 (Oct. 15, 2019) ........................... 19

Popper, Andrew F., et al., Administrative Law, A Contemporary
Approach, 4th ed. (2021) ............................................................................ 89
Statement of Administrative Action (To accompany H.R. 826(I),
H.R. REP. 103-316, H.R. Rep. No. 316, 103rd Cong., 2nd Sess. 1994,
1994 WL 16137731, 1994 U.S.C.C.A.N. 4040 (Leg. Hist.) P.L. 103-
465, The Uruguay Round Agreements Act House Report No. 103-
316 (December 8, 1994) ...................................................................... 56, 57

Trade Agreements Act of 1979 (Public Law 96-39, 93 Stat. 144 (July
26, 1979) .................................................................................................... 64




                                                      xiii
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 15 of 213
                                                           PUBLIC VERSION


I.   INTRODUCTION

     Plaintiffs American Pacific Plywood, Inc. (“APPI”), U.S. Global

Forest, Inc. (“USG”), and InterGlobal Forest, LLC. (“IGF”) (collectively,

“Plaintiffs”) are U.S. importers of hardwood plywood. Historically,

Plaintiffs purchased hardwood plywood from manufacturers in China.

On January 4, 2018, however, the U.S. Department of Commerce (the

“Department”) imposed an antidumping duty order and a

countervailing duty order on U.S. imports of such Chinese hardwood.

See Certain Hardwood Plywood Products from the People’s Republic of

China, 83 Fed. Reg. 504 (January 4, 2018) (the “AD Order”); see also

Certain Hardwood Plywood Products from the People’s Republic of

China, 83 Fed. Reg. 513 (January 4, 2018) (the “CVD Order”)

(collectively, the “Orders”). The merchandise that is subject to the

Orders is referred to herein as “Covered Merchandise.” See 19 U.S.C.

§1517(a)(3).

     Following the hallowed traditions of enterprising American

capitalism, the Chinese plywood manufacturers who produced Covered

Merchandise responded by moving plywood production to Cambodia,

beyond the geographic scope of the Orders. For example, prior to the


                                    1
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 16 of 213
                                                           PUBLIC VERSION


entry of the Orders, [

                                          ] sold finished plywood

products directly to IGF and shipped them from China. Appx08981-

08982. Anticipating the adoption of the Orders, [               ] formed and

funded a Cambodian company, LB Wood Cambodia Co., Ltd. (“LB”) in

2017. Appx30891-30892. LB leased factory space in Cambodia,

purchased and assembled equipment, and installed manufacturing

lines. Over time, LB purchased more than [

        ], (Appx29806-30881; Appx26646-26659), [



                                                 ]. See Chart titled

“Imported Raw Material Purchases” from April 13, 2018 Through

September 8, 2019, attached hereto as Attachment 4, Appx29806-

29810. [



                     ]. Appx30891-30892, Appx44263-44264. In turn,

those managers and supervisors hired local Cambodian labor and

taught their new workforce how to compose, layup, fill the voids in the

veneer sheets, glue, and press together vast quantities of veneer sheets,


                                    2
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 17 of 213
                                                             PUBLIC VERSION


and trim the veneers which had been transmuted into plywood. At the

height of its operations LB had [                                  ]

employees (Appx.30897; Appx.29521-29803; Appx44262-44276) who

would then go on to cut, sand, finish, coat, package, and ship “Chinese

quality” plywood to the U.S.

      The [        ] ownership of LB and the [              ] sourcing of

virtually all of the imported veneers it utilized are entirely irrelevant to

the analysis of whether Plaintiffs violated the Orders by allegedly

purchasing finished plywood from China and transshipping it to the

United States. Indeed, the U.S. Customs and Border Protection (“CBP”)

agent (“Agent”) on whose emails CBP’s Trade Remedy Law

Enforcement Directorate (“TRLED”) rests its entire case acknowledged

that, even if the veneers were imported from China, the resulting

plywood produced in Cambodia would not constitute “Covered

Merchandise.” The Agent unequivocally stated in her email to TRLED

that, [



                                                ] (Emphasis added.)

Appx07019.


                                     3
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 18 of 213
                                                            PUBLIC VERSION


     Once they verified the manufacturing capacity of the newly

formed Cambodian companies for themselves by making onsite visits,

[          ]’s U.S. customers turned to LB for quality plywood. IGF

and APPI purchased hardwood plywood from LB. Similarly, USG

purchased hardwood from Cambodian Happy Home Wood Products Co.,

Ltd. (“Happy Home”). Appx01021-01026. As discussed below, such a

change in supply chains is both expected and legal. Apparently

frustrated that its plans to crush foreign competition had been

thwarted, the self-styled Coalition for Fair Trade of Hardwood Plywood

(“Coalition”) responded by charging without evidentiary foundation that

Plaintiffs must have been selling Chinese hardwood plywood which had

been transshipped via Cambodia.

     The administrative record in this case is replete with extensive

and detailed documentation of the large quantities of equipment

purchased by the Cambodian companies, their purchases of vast

quantities of veneers from both domestic and international [                 ]

sources, their large local payrolls, and photographs of the production

processes at their factories as evidenced by six different site visits

during the period from January 2018 to December 2019. Despite


                                     4
     Case 1:20-cv-03914-MMB Document 49      Filed 08/05/21   Page 19 of 213
                                                              PUBLIC VERSION


TRLED’s exhaustive demands for records which the Cambodian

companies readily provided, TRLED could not point to one single

scintilla of direct or indirect evidence in the record that Plaintiffs or the

Cambodian manufacturers ever transshipped Covered Merchandise to

the U.S. Confidential Document No. 204, Appx01033-01050. Indeed,

the only plywood of foreign manufacture which CBP could identify at

the premises of either of the Cambodian manufacturers was [



              ]. Appx07020. [             ] plywood, however, would not

constitute Covered Merchandise because the Orders encompass only

Chinese-made plywood.

     Notwithstanding the dearth of evidence, the TRLED issued a final

determination concluding that the “Chinese quality” hardwood plywood

which the Cambodian companies manufactured and exported to

Plaintiff’s must have been Covered Merchandise transshipped from

China. For the reasons articulated above and based upon the further

facts and legal arguments detailed below, the findings of the TRLED

lack foundation and must be reversed.




                                      5
      Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 20 of 213
                                                            PUBLIC VERSION


II.   STATEMENT OF THE CASE

      Plaintiffs were parties to EAPA Inv. 7321, an investigation

conducted by CBP under 19 U.S.C. §1517, the Enforce and Protect Act

(“EAPA”) which provides procedures for investigating claims of evasion

of antidumping and countervailing duty orders. As U.S. importers of

hardwood plywood, Plaintiffs are interested parties in accordance with

19 U.S.C. §1517(a)(6)(A)(i). Defendant is the United States of America,

acting by and through CBP.

      CBP initiated EAPA Inv. 7321 on June 26, 2019, and TRLED

conducted the investigation. EAPA Inv. 7321 concerns the allegation

that Plaintiffs evaded the antidumping and countervailing duty orders

on hardwood plywood from China by transshipping Covered

Merchandise (Chinese hardwood plywood) through Cambodia for import

into the United States in violation of the Orders.

      TRLED imposed interim measures on Plaintiffs 90 days after

initiation in accordance with 19 U.S.C. §1517(e) (i.e., presumably on

September 24, 2019), but did not notify Plaintiffs of either the initiation

of the investigation or the interim measures until October 1, 2019.



                                     6
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 21 of 213
                                                            PUBLIC VERSION


     TRLED elected to ignore the uncontroverted evidence that

Plaintiffs’ Cambodian suppliers had purchased over [                 ] pieces

of Chinese and domestic veneers at a cost of approximately

[               ]. This was more than enough material to produce over

[                                  ] cubic meters of finished plywood

which the suppliers ultimately shipped to Plaintiffs. TRLED also chose

to ignore the fact that there was not one single scintilla of direct or

indirect evidence that Plaintiffs ever purchased any Chinese-

manufactured plywood. Nevertheless, TRLED issued its determination

of evasion on June 29, 2020, stating that substantial evidence supported

a finding that Plaintiffs had evaded the Orders by entering Chinese-

origin hardwood plywood subject to the Orders while declaring that

Cambodia was the country of origin of the merchandise. See 19 U.S.C.

§1517(c)(1).

     Plaintiffs timely filed their requests for an administrative review

of TRLED’s final determination with CBP’s Office of Trade, Regulations

& Rulings (“ORR”) in accordance with 19 U.S.C. §1517(f)(1). ORR

issued the results of its administrative review on November 5, 2020 and

concluded, after a de novo review of the administrative record, that


                                     7
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 22 of 213
                                                           PUBLIC VERSION


substantial evidence supported TRLED’s findings of evasion of the

Orders. See 19 U.S.C. §1517(f)(2).

     Plaintiffs challenge TRLED’s and ORR’s findings and

determinations, which were arbitrary, capricious, an abuse of

discretion, and otherwise not in accordance with law. 19 U.S.C.

§1517(g)(2)(B). Further, TRLED’s and ORR’s conduct of EAPA Inv.

7321 and the administrative review did not comply with procedures

under subsections (c) and (f) of the EAPA statute that could result in

determinations based on substantial evidence and otherwise without

observance of procedure required by law. 19 U.S.C. §1517(g)(2)(A) and

5 U.S.C. §706(2)(E). Specifically, Plaintiffs challenge (i) TRLED’s

imposition of interim measures without allowing Plaintiffs the

opportunity to be heard and defend against the evasion allegations;

(ii) TRLED’s determination of evasion; and (iii) ORR’s affirmation of

TRLED’s determination of evasion.

     At its core, this case is about two things. The first is TRLED’s

single-minded, obdurate reliance on three emails dated July 18 and 26,

2019 (the “Secret Memoranda”) which described an unannounced visit




                                     8
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 23 of 213
                                                           PUBLIC VERSION


to the Cambodian companies made by the Agent on June 6, 2018 (more

than thirteen months earlier). Appx07017-07038. The Agent provided

photographs of [



         ]. All of these photographs were consistent with the

overwhelming evidence that the Cambodian companies were importing

veneers and generating plywood in Cambodia.

     The Agent asserted that she saw [




                                                                            ]

Appx07020,Appx07024,Appx07027. She did not claim that there were

containers of finished plywood being unloaded at the facilities of either

of the Cambodian companies and being repackaged. The Agent’s

observations are completely consonant with the overwhelming evidence

that Chinese veneers were being shipped to Cambodia and were being

used to fashion quality plywood by a Cambodian workforce working

under the gimlet eye of Chinese managers and supervisors who had




                                    9
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 24 of 213
                                                           PUBLIC VERSION


been imported from China where they had honed their talents

manufacturing “Chinese quality” plywood in China. Appx30891-30892.

     The second fatal failing is the denial of notice and opportunity to

be heard, rudimentary due process, the right to the presence of counsel,

availability of evidence and information used against a party, and the

existence, or lack thereof, of coherent and enforceable standards.

Having placed almost total reliance on the Agent’s emails, TRLED

persistently refused to provide Plaintiffs or their counsel with a copy of

the Agent’s emails for three years. Such conduct on the part of TRLED

runs afoul of our most basic beliefs regarding fairness, notice, and the

opportunity to present an explanation and defense. Whether these

values (notice and an opportunity to be heard) are founded in the

Constitution or the Administrative Procedures Act (“APA”) is

immaterial. The Supreme Court has made clear that “{a}s a matter of

administrative law, the protections afforded by Section 555 of the APA

correspond to procedural due process.” Pension Benefit Guar. Corp. v.

The LTV Corp., Inc., 496 U.S. 633, 655, (1990).




                                    10
       Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 25 of 213
                                                             PUBLIC VERSION


III.    RULE 56.2 STATEMENT

       A. Administrative Determinations Subject to Appeal

        The Administrative Procedures Act (“APA”) specifically provides

that a “preliminary, procedural, or intermediate agency action or ruling

not directly reviewable is subject to review on the review of the final

agency action,” 5 U.S.C. §704. See FTC v. Standard Oil Co., 449 U.S.

232, 245 (1980).

        1. TRLED, Notice of Initiation of Investigation and Interim

          Measures – EAPA Cons. Case 7321 (October 1, 2019); not

          published in the Federal Register; available at

          https://www.cbp.gov/document/guidance/eapa-cons-

          investigation-number-7321-interglobal-forest-llc-american-

          pacific; Appx01020-01029 (“Interim Measures Notice”).

        2. TRLED, Notice of Determination as to Evasion (June 29, 2020);

          not published in the Federal Register; available at

          https://www.cbp.gov/document/guidance/eapa-cons-

          investigation-number-7321-interglobal-forest-llc-american-

          pacific, Appx01034-01050 (“TRLED Determination”).




                                     11
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 26 of 213
                                                            PUBLIC VERSION


     3. ORR, Ltr. re: EAPA Case Number 7321; Certain Hardwood

        Plywood from the People’s Republic of China: Antidumping

        Duty Order, 83 FR 504 (January 4, 2018) and Certain

        Hardwood Plywood from the People’s Republic of China:

        Countervailing Duty Order, 83 FR 513 (January 4, 2018); U.S.

        Global Forest, Inc., Interglobal Forest LLC, and American

        Pacific Plywood, Inc.; 19 U.S.C. §1517; Administrative Review

        Decision (Nov. 5, 2020); (not published in the Federal Register;

        not available on CBP website); Appx01052-01074 (“ORR

        Decision”).

    B. Issues Presented

        1.     Issue One: Whether CBP’s EAPA reliance on 19 CFR

§165.15(d)(1) to impose interim measures without prior and timely

notification to Plaintiffs violates Plaintiffs’ due process rights under 5

U.S.C. §555.

        2.     Issue Two: Whether the record evidence supports a

reasonable suspicion that Plaintiffs entered “Covered Merchandise” into

the U.S. through evasion and justifies TRLED’s imposition of interim




                                     12
      Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 27 of 213
                                                            PUBLIC VERSION


measures on such products.

         3.    Issue Three: Whether TRLED’s non-disclosure of

confidential data and information upon which TRLED justified its

imposition of interim measures violated Plaintiffs’ due process rights

under 5 U.S.C. §555.

         4.    Issue Four: Whether TRLED’s final determination in

EAPA Inv. 7321 and ORR’s final results of its administrative review

relying on general and discredited trade information and undisclosed

documents which speculated without any substantive foundation that

the hardwood plywood in question was transshipped from China are

arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.

IV.   STANDARD OF REVIEW

      The EAPA provides for the standard of judicial review in 19

U.S.C. §1517(g)(2). Federal courts have recognized that the standard of

review for international trade cases also encompasses the standards

established under the APA, 5 U.S.C. §706(2)(A). Changzhou Wujin Fine

Chemical Factory Co. v. United States, 701 F.3d 1367, 1377 (Fed. Cir.



                                    13
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 28 of 213
                                                           PUBLIC VERSION


2012) (citing Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc.,

419 U.S. 281, 284 (1974)).

Arbitrary and Capricious Standard

     “Normally, an agency rule would be arbitrary and capricious if the

agency has relied on factors which Congress has not intended it to

consider, entirely failed to consider an important aspect of the problem,

offered an explanation for its decision that runs counter to the evidence

before the agency, or is so implausible that it could not be ascribed to a

difference in view or the product of agency expertise.” Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983

(citations omitted). Internal inconsistency and self-contradiction do not

satisfy this requirement. There must be “a rational connection between

facts found and choices made,” Motor Vehicle Mfrs, at 43. Quite simply,

there were no “facts found” as is required.

     Further, the agency’s rationale must address the parties’ principal

arguments. See CS Wind Vietnam Co. v. United States, 832 F.3d 1367,

1375-1381 (Fed. Cir. 2016) (analyzing in detail an agency’s obligation to

set forth a comprehensible and satisfactory justification for its

determinations “as a reasonable implementation of statutory directives


                                    14
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 29 of 213
                                                            PUBLIC VERSION


supported by substantial evidence”). In Amerijet Int’l, Inc. v. Pistole,

753 F.3d 1343, 1350-52 (D.C. Cir. 2014) the Court underscored the

importance of an agency’s obligation to “articulate an explanation for its

action,” stating that “a fundamental requirement of administrative law

is that an agency set forth its reasons for decision; an agency’s failure to

do so constitutes arbitrary and capricious agency action’”), citing Tourus

Records, Inc. v. DEA, 259 F.3d 731, 737 (D.C. Cir. 2001). Finally, an

abuse of discretion occurs where the decision is based on an erroneous

interpretation of the law, on factual findings that are unsupported by

substantial evidence, or represents an unreasonable judgment in

weighing relevant factors. Arnold P’ship v. Dudas, 362 F.3d 1338, 1340

(Fed. Cir. 2004).


V.   SUMMARY OF ARGUMENT

     EAPA regulation 19 CFR §165.15(d)(1) allows CBP to impose

interim measures without prior and timely notification to Plaintiffs, as

TRLED did in this case, thereby violating Plaintiffs’ due process rights

under 5 U.S.C. §555. 19 CFR §165.15(d)(1) does not provide a legal

basis for TRLED’s enforcement action, however, because CBP issued its




                                     15
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 30 of 213
                                                           PUBLIC VERSION


EAPA regulations as interpretative rules, which lack the force and

effect of law and are not accorded that weight in the adjudicatory

process. 5 U.S.C. §555 provides minimum-due process protections such

as the right to legal counsel, timely notification of impending

enforcement actions, and to bring argument and objections before an

agency takes enforcement actions. Plaintiffs suffered injury to their

businesses, losses for breach of contracts with their U.S. customers, and

injury to their reputations and relations with U.S. customers that could

have been avoided if CBP had timely notified Plaintiffs of the pending

EAPA investigation. Plaintiff likewise had no opportunity to rebut and

defend against the allegations of evasion so as to avoid enforcement

measures altogether.


     Further, the record evidence that TRLED cited as establishing a

reasonable suspicion of evasion is not specific to Plaintiffs and does not

document any instance of Plaintiffs’ evasion of the Orders. TRLED also

failed to disclose other record evidence that the agency claims to have

relied upon. Even after the interim measures were in place, Plaintiffs

had no opportunity to rebut and defend against the purported record




                                    16
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 31 of 213
                                                           PUBLIC VERSION


evidence to which Plaintiffs lacked access. Richardson v. Perales, 402

U.S. 389 (1971) (at minimum, any process affecting a cognizable

interest should include a meaningful opportunity to confront the

evidence or testimony to be used against that party). No rational basis

exists for not disclosing a party’s own confidential information to that

party and for not providing legal counsel access to confidential

information under an administrative protective order (“APO”) or similar

protocol to adequately safeguard Plaintiffs’ rights to be confronted with

the evidence that was used to support the affirmative evasion decision.

     TRLED’s and ORR’s determinations of evasion were arbitrary and

capricious because they continued to rely on discredited and unreliable

trade data as substantial information that was not in any respect

specific to plaintiffs or their Cambodian suppliers. TRLED’s and ORR’s

decision to rely on undisclosed documents to find evasion was not in

accordance with law and prevented Plaintiffs from developing a record

of substantial evidence on critical issues for TRLED and ORR to

consider in their determinations. TRLED’s and ORR’s refusal to allow

disclosure of confidential information under an administrative

protective order was an abuse of discretion.


                                    17
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 32 of 213
                                                            PUBLIC VERSION


     The procedural failures in this case involve actions that

contravene inarguably well-established parameters for governmental

action. This is not simply a mistake in process, a “gotcha” procedural

misstep that requires a remand. The actions of the government reveal

failure after failure of essential process that led to profound harm. In

fact, the actions described in this brief would be unacceptable in any

country that prides itself on democratic process – and for the United

States, they are a travesty.

     That the alleged activity in question occurred outside the borders

of the United States plays no role in assessing the misconduct of the

governmental entities in question. To be sure, were this a matter of

national security, foreign affairs, or a threat to the safety and well-

being of the populace, different considerations apply and greater

deference is due. United States v. Curtis-Wright Export, 299 U.S. 304

(1936); 5 U.S.C. 553(a)(1). This is not, however, a case involving foreign

affairs or national security – nor anything remotely close. It involves,

instead, a straightforward matter of countervailing duties, anti-

dumping provisions, in short, the business of import and export.




                                     18
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 33 of 213
                                                           PUBLIC VERSION


     While in office, President Trump issued E.O. 13892 on October 9,

2019 (revoked by President Biden in January 2021) providing a clear

and uncontroversial statement on the rules executive agencies must

follow. Executive Order, Promoting the Rule of Law Through

Transparency and Fairness in Civil Administrative Enforcement and

Adjudication, 84 Fed. Reg. 55,239 (Oct. 15, 2019). That Order was in

force when the facts in this case took place. It directs that no “person

should be subjected to a civil administrative enforcement action …

absent prior public notice of … the legal standards applicable to that

conduct.” The Order states explicitly that it applies to “actions

involving the import or export of non-defense articles and services” and

commands compliance with the APA, the Constitution, and decades of

caselaw. TRLED did exactly the opposite.

     This brief provides a description of actions that ignore the

necessity of notice and opportunity to be heard and the obligation to set

forth a credible record to support actions an agency will take. These

are not difficult, unusual, or aspirational standards; they are the

bedrock of fairness, applicable in this case, and ignored almost

completely by the agency.


                                    19
      Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 34 of 213
                                                            PUBLIC VERSION


      It is inconceivable that a court would find the complete denial of

the predicates of fairness to be perfectly acceptable. Hiding

information, maintaining secret records, imposing sanctions before

allowing a meaningful process to take place, may be how other

countries choose to behave. It is hardly part of our legal heritage, our

rules, and our process. The actions undertaken are not just procedural

errors. They are illegal.

VI.   ARGUMENT

  A. Imposition of Interim Measures

      1. Facts

      On May 1, 2019 and May 10, 2019, the Coalition for Fair Trade of

Hardwood Plywood (the “Coalition”) submitted to CBP allegations that

Plaintiffs were engaged in the evasion of the AD/CVD Orders on

hardwood plywood from China. See 19 U.S.C. §1517(b)(2). The

Coalition alleged that Plaintiffs were evading the Orders by

transshipping Chinese hardwood plywood through Cambodia for import

into the United States. See Interim Measures Notice, note 7,

Appx01021. TRLED acknowledged receipt of the Coalition’s allegations

on June 5, 2019 and initiated EAPA investigations against each



                                    20
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 35 of 213
                                                          PUBLIC VERSION


Plaintiff on June 26, 2019. Appx01021, notes 4 & 6. See 19 U.S.C.

§1517(b)(1).

     For the following three months, TRLED conducted undisclosed

investigations against Plaintiffs. TRLED also targeted in its secret

investigation the Cambodian producers of hardwood plywood, LB

Cambodia Co., Ltd. (“LB”), who sold and exported plywood to APPI and

IGF, and Cambodian Happy Home Wood Products Co., Ltd. (“Happy

Home”), who sold and exported plywood to USG. Appx01021-01026.

     On October 1, 2019, TRLED informed Plaintiffs that, during its

secret investigations, TRLED had developed a record giving rise to a

“reasonable suspicion” of evasion of the Orders by the Plaintiffs and

consolidated the three initiated EAPA investigations into EAPA Inv.

7321. Interim Measures Notice, Appx01020 & Appx01028-01029. 19

U.S.C. §1517(e) & 19 U.S.C. §1517(b)(5). Also, on October 1, 2019,

TRLED notified Plaintiffs that it had imposed interim measures on

them by suspending liquidation of Plaintiffs’ entries of hardwood

plywood from Cambodia, rate-adjusting entries as subject to the Orders,

requiring cash deposits from Plaintiffs of 194.53% ad valorem on




                                   21
     Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 36 of 213
                                                             PUBLIC VERSION


unliquidated entries as of June 5, 2018, and extending the suspension

for all unliquidated entries. See 19 U.S.C. §1517(e). Id., Appx01021 &

Appx01026-01028.

     Only after TRLED released its Interim Measures Notice on

October 1, 2019, did TRLED release to Plaintiffs just the public versions

of the letters from the Coalition alleging Plaintiff’s’ evasion of the

Orders and TRLED’s June 26, 2019 Initiation Memoranda. See

Coalition, Revised Allegation & Exhibits re: IGF, APPI, and USG (May

1 & 10, 2019), Appx01474-01599 (complete allegation against IGF as an

example); Appx01601; Appx01672; TRLED Initiation Memoranda re:

APPI, IGF & USG, (June 26, 2019), Appx01001-01005; Appx01007-

01012; Appx01014-01018.

     TRLED claimed that the following record evidence supported a

reasonable suspicion that Plaintiffs evaded the Orders as provided by

19 U.S.C. §1517(e):

     i. General trade data with no connection to Plaintiffs, including

import and export trends in China, Cambodia, and the United States,

claiming that trade data from 2016, two years prior to the Orders,



                                     22
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 37 of 213
                                                          PUBLIC VERSION


reasonably suggested that some Chinese exports of plywood pass

through Cambodia by transshipment to the U.S. Interim Measures

Notice, Appx01021-01022, Appx01025 (N.b., Plaintiffs imported all

their Cambodian plywood in 2018 and 2019). TRLED also claimed that

general trade data on plywood production and consumption of plywood

in Cambodia in 2016 when compared to Plaintiffs’ 2018 imports from

their Cambodian suppliers reasonably suggested transshipment. Id.,

Appx01022. Based on the Cambodian trade data, which Plaintiffs

demonstrated to be unreliable, TRLED claimed that in 2018, Plaintiff

IGF imported one-third of Cambodia’s total plywood production in 2016;

and USG’s shipments in 2018 accounted for 50% of Cambodia’s total

plywood production in 2016; id. Appx01023-01025. In its conclusion of

reasonable suspicion as to USG, TRLED misleadingly states “{t}he

volume of U.S. Global’s imports as a proportion of Cambodia’s domestic

plywood production, i.e., about 50 percent . . .” Id., Appx01025. To be

accurate, TRLED’s statement would have to cover the same time span

or at least reconcile the production figures from 2016 with the export

figures from 2018.




                                   23
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 38 of 213
                                                           PUBLIC VERSION


     ii.    Plaintiffs’ supply chain shift from China to Cambodia.

TRLED also alleged that Plaintiffs’ shift from Chinese suppliers of

plywood to Cambodian suppliers after imposition of the Orders supports

a reasonable suspicion of evasion. Appx01023, 01025. Both Cambodian

suppliers, LB and Happy Home, are located in Cambodia’s

Sihanoukville Special Economic Zone (“SSEZ”), an economic trade zone

constructed by Chinese and Cambodia enterprises. Appx01022,

Appx01024, Appx01025. TRLED notes further that after adjusting its

supply chain, IGF also revised its website to inform its customers that it

was selling “Asian Plywood” instead of the “Chinese Plywood” IGF had

formerly advertised. Appx01023. TRLED characterizes IGF’s honest

and true information to the public as “irregularities” that “reasonably

suggest evasion.” Appx01025.

     iii.   IGF and USG CF-28 Responses. See id. at 7-8. CBP uses its

Customs Form 28 or “CF-28” as a formal request for information that

typically arises during CBP’s processing of an entry for final assessment

of duties and liquidation of the entry. When CBP deems entry

paperwork insufficient and cannot finally assess the duties owed on an

entry, CBP will send a CF-28 to the importer of record for information


                                   24
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 39 of 213
                                                           PUBLIC VERSION


and clarification. TRLED confirms that IGF provided all of the

information that CBP requested, and USG provided most of the

requested information, except for descriptive literature of the entered

merchandise, such as sales flyers, brochures, catalogs, and

specifications sheets. Id., Appx01026. See also IGF, Refiled CF-28

Response (Oct. 21, 2019), Appx07188; and USG, Refiled CF-28 Response

(Nov. 15, 2019), Appx31044. In its Interim Measures Notice, TRLED

used the information in IGF’s CF-28 response to confirm that LB

exported plywood from its manufacturing facility in the SSEZ to IGF.

TRLED used the information in USG’s CF-28 response to confirm that

Happy Home exported plywood from its manufacturing facility in the

SSEZ to USG. Appx01026-01027. TRLED did not find that the

production and sales documentation for the specific entries addressed in

CBP’s CF-28 questionnaires indicated specific instances of evasion or

that any document, data, statement, or act connected with the entries

was material and false or any omission material. See 19 U.S.C.

§1517(a)(5) (evasion defined).

     iv.   Other record evidence, the details of which remained

undisclosed to Plaintiffs throughout the EAPA investigation. See


                                   25
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 40 of 213
                                                           PUBLIC VERSION


Interim Measures Notice, Appx01027-01028. CBP added the

documents composing this “other record evidence” to the EAPA 7321

record on September 12-13, and 16, 2019. Appx01027. See TRLED,

Memo to File re: June 6, 2018 Site Visit (Sept. 12, 2019), Appx07018-

07038 (“June 2018 Site Visits”); TRLED, Memo to File re: [

                                                                            ]

(Sept. 13, 2019), Appx07040-07131; and TRLED, Memo to File re:

[

             ] (Sept. 16, 2019), Appx07133-07176. TRLED

acknowledges that CBP’s site visits and third-party documents had

nothing to do with EAPA 7321 or with Plaintiffs and concerned

engineered wood flooring, not plywood. Interim Measures Notice,

Appx01027.

     CBPs site visits were made to Plaintiffs’ suppliers LB and Happy

Home, over a year before TRLED initiated EAPA 7321. TRLED did not

disclose to Plaintiffs the photographs referenced in its Interim

Measures Notice. Also, the contents of CBP’s Customs Form 29, or “CF-

29” – Notice of Action – were not disclosed to Plaintiffs. Plaintiffs were

only privy to TRLED’s conclusion that something was broken up into


                                    26
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 41 of 213
                                                           PUBLIC VERSION


multiple pieces and that something is not typical of Cambodian plywood

production, “indicating these pallets of plywood were not produced in

Cambodia.” Appx01027. TRLED did not discuss what or why

something was “typical” or atypical of Cambodian plywood production

or the scientific or comparative basis for claiming that a certain

production process or production result was, or was not, “typical.”

TRLED also did not explain how logically the observation that a certain

atypical production process or production result should lead to a

conclusion of evasion.

     2. TRLED’s Interim Measures are Invalid and Should Be
        Rescinded.

        a. TRLED Provided Plaintiffs with No Notice of Allegations or
           Opportunity to Rebut and Defend Against the Allegations.

     TRLED’s interim measures are invalid because TRLED neither

gave timely notice to Plaintiffs of the ongoing EAPA investigation and

impending interim measures nor provided Plaintiffs a timely

opportunity to rebut and defend against the evasion allegation and

imposition of the interim measures.

     Notice prior to adverse action is at the heart of fairness. Without

notice, the right to counsel becomes meaningless and an opportunity to


                                    27
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 42 of 213
                                                           PUBLIC VERSION


be heard nonsensical. The origins of this right are familiar. Joint Anti-

Fascist Refugee Committee v. McGrath, 341 U.S. 123, 169-170 (1951)

“This Court … shows consistent respect for a requirement of fair

procedure before {one is} denied or deprived of rights.… {F}airness can

rarely be obtained by secret, one-sided determination of facts decisive of

rights.” Secret, one-sided determination is exactly what happened in

this case.

     In Brock v. Roadway Express., 481 U.S. 252, 264-265 (1987), the

Court required, “a meaningful opportunity to respond before a

temporary deprivation may take effect … the right to be informed not

only of the nature of the charges but also of the substance of the

relevant supporting evidence.” Again, the complainants in this case

were not given notice, allowed to know – much less confront – relevant

evidence, and temporary or “interim” measures, a deprivation, were in

fact taken.

     This is not a minor flaw in the government’s behavior – it

demonstrates instead complete indifference to our system of laws. In

Fuentes v. Shevin, 407 U.S. 67 (1972), the Court found that notice and



                                    28
     Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 43 of 213
                                                             PUBLIC VERSION


an opportunity to be heard, is “embedded in our constitutional and

political history….” In United States v. James Daniel Good Real Prop.,

510 U.S. 43, 53 (1993) the Court held that “{t}he right to prior notice

and a hearing is central to the Constitution’s command of due process.”

      The method to decide if the existing process (the process used in

this case) is appropriate is fairly simple: (a) identify the interest of the

individual (here, harsh and disproportionate sanctions), (b) the

governmental interest (here, nothing but moving quickly as an

expedience – and certainly not national security, public safety, or

anything remotely resembling justifiable urgency), and, (c) assess the

risk of error (here, the risk is vast and unjustified – adverse action

without notice and an opportunity to be heard are, quite literally, the

definition of arbitrary and capricious action). Matthews, Secretary of

Health, Education, and Welfare v. Eldridge, 424 U.S. 319 (1976).

Applying those tests, the absence of a pre-deprivation process is wrong

at a most fundamental level.

      Notice and an opportunity to be heard in a meaningful time and

manner permeates our jurisprudence (Cleveland Board of Education v.




                                     29
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 44 of 213
                                                           PUBLIC VERSION


Loudermill, 470 U.S. 532 (1985) (rudimentary notions of fairness

require notice and an opportunity to be heard prior to the imposition of

a sanction)). Surely, secret investigations resulting in penalties before

the sanctioned party had notice and a right to seek counsel cannot be

how we conduct our affairs unless there is a highly compelling reason to

act summarily – and that reason does not exist in this case.


     Nothing about the government action in question conforms with

basic notions of fairness. “Certain principles have remained relatively

immutable in our jurisprudence. One of these is that where

governmental action seriously injures an individual, and the

reasonableness of the action depends on fact findings, the evidence used

to prove the Government’s case must be disclosed to the individual so

that he has an opportunity to show that it is untrue.” Greene v.

McElroy, 360 U.S. 474, 496 (1959). That did not happen here.

     The EAPA statute’s interim measures in accordance with 19

U.S.C. §1517(e), taken by themselves, are not problematic and echo the

measures that the U.S. Department of Commerce (“Commerce”)

imposes after its AD and CVD determinations. See 19 U.S.C.




                                    30
     Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 45 of 213
                                                             PUBLIC VERSION


§§1671b(d) and 1673b(d). The EAPA is silent, however, on when CBP

must give notice of allegations of evasion filed with the agency and

CBP’s decision to initiate an EAPA investigation. CBP therefore filled

this gap with its agency regulations and decided to wait 95 calendar

days after initiation to notify all parties of its decision, or no later than

five days after CBP imposes interim measures. 19 CFR §165.15(d)(1).

Thus, TRLED initiated EAPA 7321 on June 26, 2019 and gave notice of

the initiation and interim measures already imposed on October 1,

2019. Interim Measures Notice, Appx01021, Appx01026, Appx01028.

      Because 19 CFR §165.15(d)(1) allows CBP to wait until after

interim measures are imposed to give targeted parties notice of the

enforcement action, Plaintiffs had no opportunity to engage legal

counsel, to answer, to rebut, or to defend against the allegations before

TRLED imposed the injurious measures. Plaintiffs had no opportunity

to protect their interests in the imported merchandise and their

contractual relations and obligations with downstream U.S. customers

before CBP demanded cash deposits of almost 200% on their current

and past imports. Plaintiffs were not afforded the opportunity to

renegotiate their surety bonds or consult their banks for loans for cash


                                      31
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 46 of 213
                                                            PUBLIC VERSION


flow or liquidity. Thus, Plaintiffs’ challenge is not to the interim

measures provided in the EAPA statute per se. Rather, Plaintiffs

challenge CBP’s imposition of those measures without proper notice of

the evasion allegations against them and without the opportunity to

defend against those allegations so that the allegations could be

reasonably rebutted prior to CBP’s enforcement action imposing

burdensome measures.

     Plaintiffs’ proper and timely defense against TRLED’s interim

measures includes legal counsel’s access to confidential information. As

indicated above, even after TRLED disclosed the Coalition’s allegations

and information that CBP collected allegedly supporting a reasonable

suspicion of evasion, TRLED made only public versions of these

materials available to the parties. Thus, a timely notice of the initiation

of the investigation and engagement of legal counsel would not have

sufficed for effective rebuttal and defense against the allegations. See

public versions of TRLED’s Notice of Interim Measures and, in

particular, CBP’s Secret Memoranda. Appx01020-01029; Appx07018-

07038; Appx07040-07131; Appx07133-07176.




                                     32
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 47 of 213
                                                            PUBLIC VERSION


     If the basis or record for an action is little more than pretext, an

after-the-fact concocted explanation, the Court has held that is

insufficient and could be evidence of bad faith on the part of the agency.

When the government’s actions boil down to making up an excuse after-

the-fact, that is unacceptable pretext. See Department of Commerce v.

New York, et al, 139 S. Ct. 2551 (2019). Agency actions must be judged

on the basis an agency puts forward at the time it acts. 650 Fifth Ave. v.

Alavi Found, 830 F.3d 66 (2d Cir 2016) (there is “a need to guard

against government actions taken “as an after the fact insurance policy

to validate an unlawful {action}.”)

     A “record” produced after actions have been taken is not a record –

it is an excuse and a poor one at that. “{W}hen a person has an

opportunity to speak up in his own defense, and when the State must

listen to what he has to say, substantively unfair and simply mistaken

deprivations of property interests can be prevented. . . . No better

instrument has been devised for arriving at truth than to give a person

in jeopardy of serious loss notice of the case against him and

opportunity to meet it.” Joint Anti-Fascist Refugee Committee v.

McGrath, 341 U.S. 123, 170-172 (1951).


                                      33
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 48 of 213
                                                           PUBLIC VERSION


     As with the time for notice to the parties of the allegations and

initiation of an investigation, the EAPA statute is also silent on a

procedure for allowing access to confidential information under an APO.

By contrast, the AD/CVD statute includes specific instructions on

making confidential information available to legal counsel under a

protective order. See 19 U.S.C. §1677f(c). In its explanatory comments

to its regulations, CBP explained that because the EAPA statute did not

require the release of confidential information under an APO, it did not

provide for any such procedure. CBP then advised parties to not submit

information to CBP that they obtained “exclusively under a protective

order from another agency, court, or proceeding” and “exercise caution

when submitting information to CBP in an EAPA proceeding.” CBP,

Investigation of Claims of Evasion of Antidumping and Countervailing

Duties, Interim Regulations; Solicitation of Comments, 81 Fed. Reg.

56,477, 56,479 (August 22, 2016) (“CBP Intro to EAPA Regs”). CBP’s

explanation for precluding the parties’ access to confidential

information under an APO is unconvincing since CBP did not hesitate

to fill the statute’s gap in specifying notification times despite the EAPA

statute’s silence on notification requirements.


                                    34
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 49 of 213
                                                            PUBLIC VERSION


        b. CBP’s EAPA Regulations are Only Interpretive Rules and
           Cannot Supply the Basis for CBP’s Enforcement Actions.

     The Administrative Procedures Act (“APA”) provides procedures

for informal rulemaking in 5 U.S.C §553 and requires (i) a general

notice of proposed rulemaking, (ii) an opportunity for interested parties

to file written comments, (iii) agency consideration of submitted

comments, and (iv) publication no less than 30 days before the effective

date if the regulation is a substantive rule. 5 U.S.C. §§553(b),(c)&(d).

The requirements of notice for proposed rulemaking and publication of

the final rule at least 30 days before the effective date does not apply to

interpretive rules. 5 U.S.C. §§553(b)(A) & (d)(2).

     Despite CBP’s title of “interim regulations” and announcement of

“solicitation of comments,” CBP clarifies in the published Federal

Register notice of its EAPA regulations that the notice and comment

requirements for formal rulemaking do not apply to its CBP’s EAPA

regulations. Under the section “Inapplicability of Notice and Delayed

Effective Date Requirements,” CBP explains that it considers its

regulations to be merely rules of procedure covered by the exception

found in 5 U.S.C. §§553(b)(A) & (d)(2). CBP Intro to EAPA Regs at



                                    35
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 50 of 213
                                                           PUBLIC VERSION


56,481. Although several interested parties submitted comments to

CBP on its “interim” EAPA regulations, CBP never issued a final rule

with its consideration of all comments received. See docket at

https://www.regulations.gov/search/comment?filter=USCBP-2016-0053.

     Therefore, even if CBP’s interim measures regulation, 19 CFR

§165.15(d)(1), might be a substantive rule, the Court would be

compelled to hold the regulation unlawful and set it aside because CBP

issued the regulation without observing the procedure required by law.

5 U.S.C. §§706(2)(D), 553(b),(c)&(d). Nonetheless: “{i}nterpretative

rules may be substantive in the sense of addressing a substantive

rather than procedural issue of law and legislative rules may be

procedural. The relevant distinction between legislative and

interpretative or any other non-legislative rules is not the nature of the

questions they address but the authority and intent with which they are

issued and the resulting effect on the power of a court to depart from

the decision embodied in the rule.” Joseph v. United States Civil Serv.

Comm’n, 554 F.2d 1140, 1153 (D.C. Cir.1977). See also Glycine & More,

Inc. v. United States, 880 F.3d 1335, 1345 (Fed. Cir. 2018) (“the 2011

Notice was intended to effectively rewrite the substantive meaning of


                                    36
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 51 of 213
                                                           PUBLIC VERSION


the regulation without going through the necessary notice-and-comment

rule-making, it has no legal standing, and thus provides no basis upon

which the Secretary could make his decision.”)

     Accordingly, due to CBP’s designation of its interim regulations as

only interpretive, TRLED cannot rely on 19 CFR Part 165 to launch an

enforcement action such as the interim measures in EAPA 7321.

Interpretative rules such as 19 CFR Part 165 do not impose any “legally

binding requirements” on private parties. Kisor v. Wilkie, 139 S. Ct.

2400, 2420 (2019) (holding, inter alia, that those affected by agency

action are entitled to notice of the standards to be applied and that

those subject to an enforcement action should not be informed after the

fact or surprised by the government’s actions). Enforcement actions

“must instead rely on a legislative rule, which (to be valid) must go

through notice and comment.” Id. As the U.S. Supreme Court stated in

Perez v. Mortg. Bankers Ass’n: “{t}he absence of a notice-and-comment

obligation makes the process of issuing interpretive rules comparatively

easier for agencies than issuing legislative rules. But that convenience

comes at a price: Interpretive rules do not have the force and effect of

law and are not accorded that weight in the adjudicatory process.’”


                                    37
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 52 of 213
                                                           PUBLIC VERSION


Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 96-97 (2015), citing Shalala

v. Guernsey Memorial Hospital, 514 U. S. 87, 99 (1995).

     Therefore, this Court should find that TRLED’s interim measures

imposed without observance of due process are void. CBP’s decision to

designate its EAPA regulations as “interpretive rules” stymied the

normal rulemaking process, the purpose of which is “‘to assure fairness

and mature consideration of rules of general application,’ NLRB v.

Wyman-Gordon Co., 394 U.S. 759, 764 (1969), and to give affected

members of the public an opportunity to comment. See Texaco, Inc. v.

FPC, 412 F.2d 740, 744 (3d Cir. 1969). A substantive rule is invalid if it

is not promulgated in accordance with the notice requirements of the

APA. See Chrysler Corp. v. Brown, 441 U.S. 281 (1979).” Am.

Standard, Inc. v. United States, 602 F.2d 256, 267 (Ct. Cl. 1979). For

instance, almost all commentators on CBP’s EAPA regulations urged

CBP to include an APO procedure in its final rule to enable interested

parties to participate meaningfully in EAPA procedures. Counsel for

Defendant-Intervenors in the instant action persuasively stated the

problems arising from the lack of an APO process in EAPA

investigations:


                                    38
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 53 of 213
                                                          PUBLIC VERSION


     This is likely to complicate the TFTEA evasion investigation
     process and make it far less administrable and effective for
     all parties involved. In the absence of access to information
     filed by other parties, each interested party’s ability to
     represent its interests will be compromised. Importers may
     be left unaware of the bases for the allegations filed against
     them; likewise, allegers may be left unaware of the full
     nature of importers’ responses. . . .
     The problems inherent in the lack of an APO process will be
     particularly noticeable upon judicial review. The courts have
     the power to provide appellants and appellees with access to
     the full information on the CBP record, through judicial
     protective order. At that time, parties may realize that they
     have misunderstood significant aspects of the agency’s
     decision and the agency may then see its decisions remanded
     almost immediately, even under the relatively deferential
     “arbitrary and capricious” standard of review, because of the
     procedural due process concerns arising from preventing
     parties to an investigative proceeding from accessing the
     information being used to affect their rights. As the U.S.
     Court of International Trade has opined, the “essential
     elements of due process are notice and the opportunity to be
     heard.’’ But where parties are not able to access the full
     information that CBP has used to make a decision, it is
     difficult to see how any “opportunity to be heard” is
     meaningful and thus lawful.

Wiley Rein LLP, Ltr to CBP re: Docket No. USCBP-2016-0053:

Comments on Interim Final Regulations Regarding Investigation of

Claims of Evasion of Antidumping and Countervailing Duties (Dec. 20,

2016) at 7-8, citing to Techsnabexport Ltd. v. United States, 795 F.

Supp. 428, 436 (Ct. Int’l Trade 1992) (“Wiley Cmts”). Wiley also noted



                                   39
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 54 of 213
                                                          PUBLIC VERSION


that CBP was not constrained in establishing an APO procedure in

EAPA investigations by the EAPA statute’s silence on this issue,

pointing out that other agencies such as the Federal Communications

Commission implemented APO procedures despite no statutory

provision prescribing an APO process. Wiley Cmts. at 9. This is but

one example of the relevant suggestions from interested parties that

CBP could have considered to address due process concerns in its

regulations.

        c. The APA Provides Specific Protections Due to Plaintiffs.

    It is axiomatic that no one has a vested right to engage in

international trade. See, e.g., NEC Corp. v. United States DOC, 978 F.

Supp. 314, 325-27 (Ct. Int’l Trade 1997), citing to The Abby Dodge, 223

U.S. 166, 176-77 (1912); Arjay Assocs., Inc. v. United States, 891 F.2d

894, 896-98 (Fed. Cir. 1989); and B-West Imports, Inc. v. United States,

880 F. Supp. 853, 863-64 (Ct. Int’l Trade 1995).

    The absence of a constitutional claim, however, does not foreclose a

statutory claim. Indeed, even though the EAPA statute itself contains

no procedures for timely notice of interim measures or access to

confidential information, TRLED and CBP are nevertheless bound by


                                   40
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 55 of 213
                                                           PUBLIC VERSION


the minimum dictates of due process as set forth in the APA and case

law establishing the fundamental rights of interested parties in agency

proceedings under U.S. law and the U.S. Constitution. See, e.g.,

Londoner v. City and County of Denver, 210 U.S. 373 (1908) (in

assessing the power of government and the rights of those affected by it,

the Court held explicitly that prior to the imposition of an individual

sanction, basic fairness demands notice and an opportunity to be

heard); Royal Brush Mfg. v. United States, 483 F. Supp. 3d 1294, 1305-

1306 (Ct. Int’l Trade 2020). For informal proceedings and adjudications

such as EAPA investigations that do not require a formal hearing under

the APA, 5 U.S.C. §555 is applicable. Advanced Sys. Tech., Inc. v.

United States, 69 Fed. Cl. 474, 484 (2006), citing to Pension Benefit

Guar. Corp. v. The LTV Corp., Inc., 496 U.S. 633, 655 (1990).

     The fundamental requirements of due process in accordance with 5

U.S.C. §555(b) require that TRLED ensure that every interested party

have an opportunity for effective legal representation. (“A person

compelled to appear in person before an agency or representative

thereof is entitled to be accompanied, represented, and advised by

counsel or, if permitted by the agency, by other qualified


                                    41
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 56 of 213
                                                            PUBLIC VERSION


representative.”) Effective legal representation can be had only when

the allegations against an interested party are known. Thus, TRLED’s

failure to provide Plaintiffs or their legal counsel with confidential

versions of the allegations against them under an APO or otherwise

from the outset of CBP’s investigation denies the Plaintiffs their right to

effective legal representation. Further, all interested parties compelled

to appear before the agency and provide information for adjudication,

including the foreign producer and exporter in EAPA cases, have the

right to be heard for “presentation, adjustment, or determination of an

issue, request, or controversy in a proceeding.” 5 U.S.C. §555(b).

     TRLED’s reliance on undisclosed information as a basis for its

interim measures prevents the Plaintiffs’ right to be heard and respond

to the allegations against them and present evidence that rebuts the

allegations. Undisclosed information also cannot meet the

requirements of substantial evidence in the proceeding in which they

were generated because the full record of that proceeding cannot be

reviewed. The essence of procedural due process is fair play; hence, the

fundamental due process requirement is “the opportunity to be heard

‘at a meaningful time and in a meaningful manner.’“ Mathews v.


                                     42
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 57 of 213
                                                           PUBLIC VERSION


Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v. Manzo, 380

U.S. 545, 552 (1965)). Patrick v. Miller, 953 F.2d 1240, 1244 (10th Cir.

1992). “Due process ‘forbids an agency to use evidence in a way that

forecloses an opportunity to offer a contrary presentation,’ Bowman

Transp., Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 289

n.4 (1974). Thus, to comply with due process, Customs’ procedures must

afford adequate opportunity for importers to respond to the evidence

used against them.” Royal Brush Mfg. v. United States, 483 F. Supp.

3d 1294, 1306 (Ct. Int’l Trade 2020). Further,

     {a}n elementary and fundamental requirement of due
     process in any proceeding which is to be accorded finality is
     notice reasonably calculated, under all the circumstances, to
     apprise interested parties of the pendency of the action and
     afford them an opportunity to present their objections. . . .
     The notice must be of such nature as reasonably to convey
     the required information, . . . and it must afford a reasonable
     time for those interested to make their appearance.

Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950).

Articulating the standards to be applied and allowing for an

opportunity to be heard is not asking for much – this is the essential

element of fundamental fairness. Absent those simple measures,

arbitrary decisions, capricious actions, abuse of discretion, and even



                                    43
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 58 of 213
                                                            PUBLIC VERSION


race-based decisions can occur without a party or a reviewing court

having any understanding of that level of misconduct. Hornsby v.

Allen, 326 F.2d 605 (5th Cir. 1964) (finding that prior to adverse action,

at a minimum, the government should articulate the standards and

provide notice and an opportunity to be heard).

     TRLED utterly failed to consider any of these due process

principles or justify its actions in imposing interim measures against

Plaintiffs without observation of Plaintiffs’ legitimate interests.

        d. Plaintiffs Have Legitimate Interests to be Protected by Due
           Process.

     As the Supreme Court articulated in Hannah v. Larche:

      “{d}ue process” is an elusive concept. Its exact boundaries
     are undefinable, and its content varies according to specific
     factual contexts. Thus, when governmental agencies
     adjudicate or make binding determinations which directly
     affect the legal rights of individuals, it is imperative that
     those agencies use the procedures which have traditionally
     been associated with the judicial process.

Hannah v. Larche, 363 U.S. 420, 442 (1960). TRLED’s imposition of

interim measures was an affirmative action that affected Plaintiffs’

legal rights. With no notice, Plaintiffs were unable to plan for TRLED’s

demand for cash deposits amounting to almost 200% of the value of the



                                     44
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 59 of 213
                                                           PUBLIC VERSION


merchandise. Plaintiffs were unable to consult their banks or liquidate

assets in time to meet CBP’s demand for cash deposits. CBP’s demand

imposed overnight without notice, left Plaintiffs unable to negotiate

with its surety the terms and conditions for single entry bonds,

resulting in loss of bond coverage for their imports. Plaintiffs had no

opportunity to renegotiate contracts with their customers to cover the

cost of importing the goods. They were forced to breach their contracts

with both suppliers and U.S. customers by sending back ordered

merchandise that was already shipped. TRLED’s interim measures

therefore rendered Plaintiffs liable for breach of contract damages vis-à-

vis their trading partners and U.S. customers.

     The Courts have recognized that when a party is required to

fundamentally alter its business operations in order to comply with a

challenged Government action, that party suffers irreparable harm.

Corus Group PLC v. Bush, 217 F. Supp. 2d 1347, 1354 (Ct. Int’l Trade

2002) citing CPC Int’l v. United States, 896 F. Supp. 1240, 1243-45 (Ct.

Int’l Trade 1995); Am. Frozen Food Inst. v. United States, 855 F. Supp.

388, 393-94 (Ct. Int’l Trade 1994). Protected interests include goodwill,

reputation, and freedom to take advantage of business opportunities.


                                    45
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 60 of 213
                                                           PUBLIC VERSION


See Kwo Lee, Inc. v. United States, 24 F.Supp. 3d 1322, 1327 (Ct. Int’l

Trade 2014).

     Where an importer demonstrates that compliance with a
     ruling of Customs regarding country of origin marking would
     cause the importer to incur costs, expenditures, business
     disruption or other financial losses, for which the importer
     has no legal redress to recover in court, even if the importer
     ultimately prevails on the merits in contesting the ruling,
     the importer suffers irreparable harm.…

CPC Int’l, Inc., 896 F. Supp. at 1243. Plaintiffs were forced to

fundamentally alter their business operations in order to comply with

CBP’s demands. It is unreasonable to inflict such irreparable harm on

Plaintiffs with no notice and opportunity to defend themselves or even

plan for TRLED’s impending action to minimize the harm they might

possibly suffer because of TRLED’s initiation of EAPA Inv. 7321.

     For instance, in Shelter Forest, an anticircumvention case

concerning the hardwood plywood orders, Commerce preliminarily

found circumvention of the Orders and instructed CBP to suspend

liquidation of relevant entries from “the date of initiation” as provided

in 19 CFR §351.225(l)(2). In determining the effective date of initiation,

the court stated:




                                    46
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 61 of 213
                                                            PUBLIC VERSION


     Under 19 C.F.R. §351.225(l)(2), “the date of initiation”
     cannot be the internal signature date of September 18, 2018
     because the parties were not provided with adequate notice
     until the Initiation Notice was published in the Federal
     Register on September 21, 2018. . . . As Commerce cannot
     suspend liquidation prior to providing parties with notice
     and the Government provides nothing to show the parties
     received adequate notice prior to publication, the date of
     initiation in this case must refer to the date of publication in
     the Federal Register. See Tai-Ao Aluminium, 391 F. Supp.
     3d at 1313-14 (“Commerce cannot suspend liquidation until
     the date at which it provided the parties notice that their
     products could be subject to the administrative action.”)

Shelter Forest Int’l Acquisition, Inc. v. United States, 497 F. Supp. 3d

1388, 1404 (Ct. Int’l Trade 2021). Shelter Forest disapproved an

attempt to give three days’ retroactive effect, In this instant case,

TRLED’s suspension of liquidation of Plaintiffs’ entries and demand for

cash deposits and single-entry bonds could not be effective until CBP

notified Plaintiffs of the initiation of EAPA Inv. 7321 on

October 1, 2019. Nevertheless, CBP applied its interim measures

retroactively to Covered Merchandise entered sixteen months earlier in

clear violation of the due process notice requirement articulated in

Shelter Forest.

     As the Sumecht Court stated “retroactive application of the

changed duty rate would affect Plaintiff’s ability to make appropriate


                                    47
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 62 of 213
                                                            PUBLIC VERSION


business decisions and take actions with the benefit of information

required by a statutorily-mandated notice. See 19 U.S.C. §1516a(c)(1); .

. . . The court concludes that Defendant’s actions prejudiced the Plaintiff

and amounted to more than harmless error.” Sumecht NA, Inc. v.

United States, 399 F. Supp. 3d 1370, 1379 (Ct. Int’l Trade 2019). In

EAPA 7321, without reasonable explanation, CBP failed to consider

Plaintiffs’ interest in due process and timely notice of CBP’s impending

enforcement actions.

        e. CBP and TRLED Had No Reasonable Explanation for
           Denying Plaintiffs Due Process or Denying Access to
           Confidential Documents Under an APO Before Imposing
           Interim Measures.

     CBP did not address due process concerns in its comments

included in the publication of its regulations. See CBP Intro to EAPA

Regs, 81 Fed. Reg. at 56,480 and 56,481 discussing 19 CFR §§165.15

and 165.24. CBP maintains that the designated period of 95 days after

initiation of the investigation before notifying the parties of the

initiation “takes into account the dual considerations of transparency

and the need to provide adequate time for CBP’s investigative process.”

Id. at 56,480. CBP does not explain why secrecy during its 90-day



                                     48
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 63 of 213
                                                           PUBLIC VERSION


investigative phase is necessary or even reasonable. CBP’s EAPA

investigation concerns Covered Merchandise that was already

produced, shipped, entered into the U.S., and distributed to customers.

The documentation to prove its country of origin was already written

and generated, and the documentation on the country of origin follows

the Covered Merchandise on its shipment from the country of origin to

the United States. CBP does not need to utilize secretive methods to

prove culpability of any kind on the part of any of the parties related to

the Covered Merchandise transactions because culpability is not an

element of an evasion finding under the statute CBP applied for this

investigation.

     Proceeding summarily, without notice or a fair hearing, is and

should be reserved for emergencies. In this case, there is nothing to

suggest such a risk. “The right to so seize {to take summary action} is

based upon the right and duty of the state to protect and guard, as far

as possible, the lives and health of its inhabitants … .” North American

Cold Storage Company v. City of Chicago, 211 U.S. 306, 315 (1908).

However, Governmental entities “act at their peril if it turns out …

there was in fact … no nuisance … .” Stone v. Heath, 179 Mass. 385,


                                    49
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 64 of 213
                                                           PUBLIC VERSION


387, 60 N.E. 975, 976 (1901). Fundamental fairness requires that “a

person in jeopardy of serious loss {be given} notice of the case against

him and opportunity to meet it.” Mathews v. Eldridge, 424 U.S. 319,

348 (1976) citing Joint Anti-Fascist Comm. V. McGrath, 341 U.S. at

171-172.

     This is the legal heritage we are charged to protect. It is and

should be nothing new to this agency. And yet, in the name of some

form of efficiency, the government proceeded summarily. This agency is

rewriting core doctrines and is effectively repealing the APA.

     This is not one of those rare instances where the government can

establish “good cause” to take summary action. (5 U.S.C. §553 (d)(3).

For that exception to apply, the government must demonstrate the

“existence of an exigency justifying good cause,” something the

government has utterly failed to do. East Bay Sanctuary Covenant v.

Trump, 950 F.3d 1242 (9th Cir. 2020). This record is devoid of any

evidence demonstrating that the government would be meaningfully

disadvantaged by employing procedures consistent with standards of

fairness.




                                    50
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 65 of 213
                                                            PUBLIC VERSION


     Rudimentary due process, regardless of whether it has a

constitutional or statutory foundation, is a fair expectation for anything

our government does. Granted, there are cases where a threat to safety,

health, or welfare might justify summary action, but collecting fines

based on anti-dumping law or countervailing duties and export fines,

fees, or taxes scarcely fits into that category. Utilities Solid Waste

Activities Grp. v. EPA, 236, F.3d 749, 754 (D.C. Cir. 2001) (the good

cause exception should be “narrowly construed and only reluctantly

countenanced.”); U.S. Steel Corp. v. EPA, 649 F.2d 572, 575 (8th Cir.

1981) (“The mere existence of deadlines for agency action, whether set

by statute or court order, does not in itself constitute good cause).

     The agency used a method of investigation, fact-finding, and

decision making that appears nowhere in the statute. It thereby

expanded its jurisdiction and became a roving agency of government,

acting without constraint. Promulgating regulations that purport to

permit any of this is irrelevant; agencies are not free to promulgate

regulations that appear to justify actions beyond their statutory

authority. Food and Drug Administration v. Brown & Williamson

Tobacco Corp., 529 U.S. 120 (2000) (an agency cannot expand its


                                     51
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 66 of 213
                                                           PUBLIC VERSION


authority or invent new procedures or otherwise act in a manner that

exceeds its delegated authority). Notice reasonably calculated to

apprise interested parties of the pendency of the action and afford them

an opportunity to present their objections is a fundamental requirement

of due process.

     None of the evidence collected and put on this administrative

record merited secrecy. The default position in all federal agencies is

transparency, not secrecy. United States of America v. Nova Scotia

Food Products Corporation, 568 F.2d 240 (2d Cir. 1977). Even CBP’s

unannounced site visit in this case was made before CBP initiated

EAPA 7321 and concerned an unrelated inquiry. No agency interest is

discernable in keeping CBP’s investigative actions secret for 95 days in

EAPA 7321. The only measurable effect was to catch Plaintiffs

unawares with TRLED’s enforcement action of implementing interim

measures, which harmed and punished Plaintiffs only for engaging in

international trade. Notably, even acting under this cloak of secrecy,

CBP uncovered no smoking gun. It did not catch Plaintiffs

transshipping any Covered Merchandise. CBP’s denial of basic due




                                    52
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 67 of 213
                                                           PUBLIC VERSION


process and without a legitimate reason cannot stand. The rule of

reason requires every law or policy to be rational.

     The statutory provision applicable here is the
     Administrative Procedure Act’s (APA) prohibition of agency
     action that is “arbitrary, capricious, [or] an abuse of
     discretion,” 5 U.S.C. §706(2)(A). . . .
     The law has also recognized that it is not so much a
     particular set of substantive commands but rather it is a
     process, a process of learning through reasoned argument,
     that is the antithesis of the “arbitrary.” This means agencies
     must follow a “logical and rational” decisionmaking
     “process.” Allentown Mack Sales & Service, Inc. v. NLRB,
     522 U.S. 359, 374 . . . (1998).

FCC v. Fox TV Stations, Inc., 556 U.S. 502, 548 (2009). CBP’s rationale

for not disclosing confidential documents under an APO is equally thin.

     CBP’s procedures do not comport with Custom’s own traditional

investigative procedures nor the AD/CVD law it is meant to enforce.

Rather, the professed purpose of CBP’s EAPA enforcement actions is to

circumvent the legal restrictions of the AD/CVD law and its own

Customs’ laws. CBP avers: “{f}or years, CBP’s enforcement actions

against antidumping evasion schemes were stymied by legal

restrictions, but after the passage of the Enforce and Protect Act of

2015, everything changed.” https://www.cbp.gov/frontline/hanging-




                                    53
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 68 of 213
                                                            PUBLIC VERSION


tough (last accessed June 9, 2021).

     CBP investigations or inquiries initiated for the same purpose as

the enforcement of AD/CVD duties, i.e., “conducted for the purpose of

ascertaining the correctness of any entry, for determining the liability of

any person for duty, fees and taxes due or duties, fees and taxes which

may be due the United States, for determining liability for fines and

penalties, or for insuring compliance with the laws of the United States

administered by the United States Customs Service,” are governed by

19 U.S.C. §1509 which compels CBP to give reasonable notice before it

examines books and records or questions witnesses or undertakes any

enforcement actions. Id. In particular, CBP must provide notice of the

audit, telephonically and in writing, to the person to be audited (19

U.S.C. §1509(b)(1); 19 CFR §163.11(a)(1)); inform the person to be

audited of the subject of the audit and the person’s right to an entrance

conference (19 U.S.C. §1509(b)(2); 19 CFR §163.11(a)(2)); and schedule

a closing conference to explain the preliminary results of the audit (19

U.S.C. §1509(b)(2); 19 CFR §163.11(a)(4)).

     The U.S. Department of Commerce (“Commerce”) and the U.S.




                                      54
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 69 of 213
                                                            PUBLIC VERSION


International Trade Commission (“ITC”) are responsible for

determining whether the U.S. industry is injured due to unfairly or

subsidized imports. All AD/CVD petitions are announced on the ITC’s

website within a day of receipt and before the institution of the ITC’s

preliminary injury investigation. See

https://www.usitc.gov/petitions and complaints (last accessed June 7,

2021). Although the AD/CVD statute is silent on the publication of

initiation of AD/CVD investigations in the Federal Register, 19 CFR

§351.203(c) provides that the initiations must be published in the

Federal Register and the petition distributed to all known exporters

that export the subject merchandise to the U.S. In practice, on the 20-

day deadline for initiating AD/CVD investigations, Commerce posts its

initiation notices on its electronic notice website, and the notices are

then published in the Federal Register 5-7 days thereafter.

     Commerce’s and the ITC’s public notifications on petitions and

investigation initiations enable implicated foreign exporters and U.S.

importers to ascertain their position relative to the allegations, engage

legal counsel, review and prepare their books and records for agency

review, and actively participate in the preliminary phase of the


                                    55
     Case 1:20-cv-03914-MMB Document 49        Filed 08/05/21   Page 70 of 213
                                                                PUBLIC VERSION


investigations before any preliminary measures are imposed on their

U.S. imports. Implicated foreign producers and exporters can also

actively protect their interests in the subject merchandise by reducing

or cancelling shipments of subject merchandise that might be subject to

preliminary measures. U.S. importers have the time and opportunity to

renegotiate and adjust their sales contracts to downstream U.S.

customers in consideration of anticipated preliminary measures. Even

in instances in which Commerce may have “a reasonable basis to

believe or suspect” that critical circumstances exist, the only authorized

measure under the AD/CVD statute is to retroactively suspend

liquidation of U.S. entries of subject merchandise at the earliest from

the date on which initiation of the investigation is published in the

Federal Register. 19 U.S.C. §§1671a(e)(2) and 1673a(e)(2).

      The U.S. Statement on Administrative Action explains with

authority1 the minimum requirements on preliminary investigations

and determinations in trade cases. See H.R. REP. 103-316, H.R. Rep.



1 See SAA preamble at 4040 (“this Statement represents an authoritative
expression by the Administration concerning its views regarding the interpretation
and application of the Uruguay Round agreements, both for purposes of U.S.
international obligations and domestic law.”).


                                        56
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 71 of 213
                                                          PUBLIC VERSION


No. 316, 103RD Cong., 2ND Sess. 1994, 1994 WL 16137731, 1994

U.S.C.C.A.N. 4040 (Leg.Hist.) P.L. 103-465, THE URUGUAY ROUND

AGREEMENTS ACT HOUSE REPORT NO. 103-316 (December 8,

1994) Statement of Administrative Action [To accompany H.R. 826(I)]

(“SAA”).

    Article 7 specifies rules for the application of provisional
    measures (i.e., under U.S. law, the suspension of liquidation
    of entries of merchandise subject to an antidumping
    proceeding and the imposition of a security requirement for
    potential antidumping duties). Article 7 allows national
    authorities to apply provisional measures if: (1) an
    investigation, with public notice, has been properly initiated
    and interested parties have been given adequate
    opportunities to submit information and make comments; (2)
    there is a preliminary affirmative determination of dumping
    and injury; (3) provisional measures are judged necessary to
    prevent injury during the investigation; and (4) at least sixty
    days have passed from the date of initiation of the
    investigation. The sixty-day rule was added because some
    countries imposed provisional measures only a few days after
    initiating an investigation, thereby depriving exporters of
    any opportunity to defend their interests. Other rules
    regarding the application of provisional measures generally
    follow the 1979 Code.

SAA at 4157. The SAA, in essence, is a proclamation of basic minimum

worldwide accepted norms of due process of law.

     Plaintiffs had no such notice of the Coalition’s allegations or CBP’s

initiation of EAPA 7321. Plaintiffs had no opportunity to engage legal


                                   57
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 72 of 213
                                                            PUBLIC VERSION


counsel, to answer the allegations, and rebut and defend against the

allegations before CBP imposed injurious measures against their

imported merchandise. Plaintiffs thus had no possibility to protect

their interests in the imported merchandise and their contractual

relations and obligations with downstream U.S. customers before CBP

imposed interim measures and demanded cash deposits of almost 200%

for their current and past imports. Plaintiffs were not afforded the

opportunity to renegotiate their surety bonds or consult their banks for

loans to avoid bankruptcy.

     A statute “must be construed, if fairly possible, so as to avoid not

only the conclusion that it is unconstitutional but also grave doubts

upon that score. United States v. Jin Fuey Moy, 241 U.S. 394, 401

(1916). CBP must therefore ensure that it administers the EAPA law in

such a manner as to not violate due process rights guaranteed by 5

U.S.C. §555 or the U.S. Constitution. In light of the procedural

deficiencies pervading EAPA Inv. 7321 and the legal constraints on

applying any undisclosed information against Plaintiffs, this Court

should find that TRLED’s imposition of interim measures in this case,

indeed its entire investigation, is invalid and unlawful.


                                    58
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 73 of 213
                                                          PUBLIC VERSION


        f. Public Summaries of Confidential Information are
           Insufficient to Ensure Effective Rebuttal and Defense.

     The Court in Royal Brush found that CBP had not complied with

its regulations to provide adequate summarization of confidential

information as required in 19 CFR §§165.4(a)(2) and (e). Royal Brush,

483 F. Supp. 3d at 1306-1307. The Royal Brush Court found that CBP’s

proper summary of the confidential information on record according to

its regulations could have been a reasonable means to bring the

administrative procedure to closure. ASG Indus., Inc. v. United States,

67 C.C.P.A. 11, citing to Sichuan Changhong Elec. Co. v. United States,

466 F. Supp. 2d 1323, 1327-29 (Ct. Int’l Trade 2006).

     Sichuan Changhong concerned an AD/CVD injury investigation

conducted by the U.S. International Trade Commission (“ITC”). It

addressed whether four days were sufficient for the plaintiff to respond

to new information that the U.S. industry put on the record at the ITC’s

request. Sichuan Changhong Elec. Co., 466 F. Supp. 2d at 1326. The

court found the time sufficient because the ITC’s investigation schedule

had been long established and “the statutory and regulatory provisions

set forth in 19 U.S.C. §1677m(g) and 19 CFR §207.30 are a reasonable



                                   59
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 74 of 213
                                                            PUBLIC VERSION


means to bring an administrative procedure to closure.” Sichuan

Changhong Elec. Co., 466 F. Supp. 2d at 1329. Since Sichuan

Changhong concerned an antidumping investigation, legal counsel for

the plaintiff, of course, had access to all information considered

confidential contained in the new information. Plaintiffs’ situation in

the instant case is fundamentally different because Plaintiffs and their

counsel were given no time whatsoever to comment on the confidential

information upon which TRLED based its decision to impose interim

measures and its other determinations challenged in this action. CBP

denied Plaintiffs all access to confidential information throughout the

entire EAPA 7321 proceeding.

     In Royal Brush, the Court remanded the issue to CBP with the

instruction “to comply with the public summary requirement set forth

in 19 CFR §165.4 and afford Royal Brush an opportunity to present

arguments based on that information.” Royal Brush, 483 F. Supp. 3d at

1307. As discussed above, however, this Court is not bound by CBP’s

EAPA regulations because they are only interpretive rules that do not

merit the Court’s deference. For proper agency adjudication that does

not violate the due process rights of the parties, full disclosure of


                                     60
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 75 of 213
                                                           PUBLIC VERSION


confidential information is required. United States of America v. Nova

Scotia Food Products Corporation, 568 F.2d 240, 251 (2d Cir. 1977) (“We

can think of no sound reasons for secrecy or reluctance to expose to

public view (with an exception for trade secrets or national security) the

ingredients of the deliberative process.”) Public summaries will never

include information that cannot be disclosed to the general public for

reasons of confidentiality owed to private parties and the agency. See 5

U.S.C. §552(b), which excludes certain information such as commercial

and financial information of private parties and intra- and inter-agency

memoranda from FOIA requests. The rules governing FOIA requests,

however, do not govern the rights of parties in agency adjudication.

     The Supreme Court of the United States has made clear
     that:
     [a] party is entitled . . . to know the issues on which decision
     will turn and to be apprised of the factual material on which
     the agency relies for decision so that he may rebut it. Indeed,
     the Due Process Clause forbids an agency to use evidence in
     a way that forecloses an opportunity to offer a contrary
     presentation.
     [Citations omitted.] (“It is a fundamental proposition of
     administrative law that interested parties must have an
     effective chance to respond to crucial facts.”); United States
     v. Owen, 415 F.2d 383, 388 (8th Cir. 1969) (“Inherent in the
     most narrow view of due process is the right to know of



                                    61
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 76 of 213
                                                            PUBLIC VERSION


     adverse evidence and the opportunity to rebut its truth and
     relevance.”).

South Dakota v. United States DOI, 787 F. Supp. 2d 981, 996 (D.S.D.

2011).

     It is one thing for a decision to be based in part on confidential

information to which neither the reviewing court nor the parties have

access, so long as there is substantial, reliable, and probative other

evidence that can be revealed that support the decision. Biestek v.

Berryhill, Acting Comm’r of Social Security, 139 S. Ct. 1148 (2019) (a

decision is not inherently flawed when some information in the record is

confidential so long as other data/evidence is substantial and supports

the agency action). It is quite another thing when neither the parties

nor the court have access to the record – that is, for all practical

purposes, not a record at all. Citizens to Preserve Overton Park, Inc. v.

Volpe, 401 U.S. 402 (1971) (after-the-fact explanations even in the form

of affidavits do not constitute a record that can support agency action).

     Here, TRLED relied on a report and photographs of Plaintiffs-

Intervenors’ premises, which cannot be disclosed to the general public.

Also, the third-party data that TRLED put on the record concerning



                                     62
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 77 of 213
                                                          PUBLIC VERSION


U.S. importers not parties to EAPA Inv. 7321, but which TRLED claims

support its interim measures against Plaintiffs would also necessarily

remain confidential.

     Without CBP’s disclosure of confidential information at the

administrative level in EAPA Inv. 7321, however, this Court will

ultimately have to decide whether it must conduct a de novo review of

the administrative record that contains the confidential documents that

CBP did not disclose to Plaintiffs and legal counsel during the agency

proceeding. This was the predicament for courts in AD/CVD litigation

before the Trade Agreements Act of 1979, which provided for an APO

process, became effective. As the former U.S. Court of Customs and

Patent Appeals commented on the 1979 rules governing disclosure of

information in AD/CVD proceedings:

     Under section 1002(b) of the 1979 act, the new provisions have no
     retroactive effect upon the case before us. However, we note the
     emphasis placed by the Congress on the fact that the new
     provisions “have eliminated any need for de novo review” by
     providing “all parties with greater rights of participation at the
     administrative level” and, further, by providing “increased access
     to information upon which the decision of the administering
     authority * * * are based * * * along with the new requirement for
     a record of the proceeding.

ASG Indus., Inc. v. United States, 67 C.C.P.A. 11, 22, 610 F.2d 770, 780


                                   63
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 78 of 213
                                                           PUBLIC VERSION


(C.C.P.A. 1979); see Sec. 777(c) of the Trade Agreements Act of 1979

(Public Law 96-39, 93 Stat. 144 (July 26, 1979), providing for “limited

disclosure of certain confidential information under protective order,”

codified as 19 U.S.C. 1677f(c)).

     ASG Industries involved a CVD decision rendered before the

Trade Act of 1979 became effective. The court in ASG Industries

concluded that it must conduct a de novo review of the Secretary’s

decision:

     Accordingly, and in furtherance of the administration of justice,
     we conclude that a trial de novo is indicated in this case so that
     the merits of the issue of the amount of the net bounty herein
     involved can be fully developed.

ASG Indus., 610 F.2d at 780.

     Because the EAPA statute does not provide for the Court’s de novo

review. Plaintiffs request that the Court declare CBP’s enforcement

measures and conduct of EAPA Inv. 7321 to be null and void for failure

to provide Plaintiffs the opportunity, through legal counsel, to be

informed of, consider, and defend against the confidential portions of

the administrative record that CBP used against Plaintiffs in the

underlying EAPA investigation as it unfolded.


                                    64
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 79 of 213
                                                            PUBLIC VERSION


     3. TRLED Failed to Establish a Reasonable Suspicion of Evasion
        to Justify its Interim Measures.

        a. Reasonable Suspicion Standard

     The EAPA statute requires that CBP’s imposition of interim

measures be based on a “reasonable suspicion” that Covered

Merchandise was entered into the U.S. by evasion. 19 U.S.C. §1517(e).

A “suspicion” by itself, is merely doubt without evidence, a hunch.

Merriam Webster’s online dictionary defines “suspicion” as: “the act or

an instance of suspecting something wrong without proof or on slight

evidence”; “state of mental uneasiness and uncertainty.”

https://www.merriam-webster.com/dictionary/suspicion (last accessed

June 5, 2021). The EAPA statute requires, however, that TRLED’s

decision to impose interim measures be based on a “reasonable

suspicion.” A “reasonable suspicion,” as understood in U.S.

international trade law, requires “a particularized and objective basis

for suspecting the existence of proscribed behavior, taking into account

the totality of the circumstances.” United States v. Cortez, 449 U.S.

411, 417 (1981); United States v. Merritt, 695 F.2d 1263, 1268 (10th

Cir. 1982), cert. denied, 103 S. Ct. 1898 (1983); see also, Al Tech

Specialty Steel Corp. v. United States, 575 F. Supp. 1277, 1279-80 (Ct.


                                    65
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 80 of 213
                                                          PUBLIC VERSION


Int’l Trade 1983), citing to Terry v. Ohio, 392 U.S. 1 (1968) and Fuyao

Glass Indus. Grp. Co. v. United States, 27 Ct. Int’l Trade 1892, 1902-03

(2003) (applying the same standard to Commerce’s “reason to believe or

suspect” analysis).

     As explained below, TRLED had no specific evidence that

Plaintiffs were importing Covered Merchandise into the U.S. by means

of false statements or documents.

        b. The Record Evidence

           i. General Trade Data and Supply Chain Adjustment

     Only hardwood plywood meeting the scope definition of the Orders

and produced in China qualifies as “Covered Merchandise” under the

EAPA Statute. 19 U.S.C. §1517(a)(3). TRLED’s general trade data may

show that Commerce’s levy of AD/CVD duties of approximately 200%

dampened imports of hardwood plywood from China as U.S. businesses,

importers, distributors, and consumers changed their global supply

chains. Compare Appx01021-01022, Appx01025. If the Coalition

members cannot adjust their business practices to meet the supply and

demand of the U.S. market and supply sufficient hardwood plywood to

U.S. consumers and enable downstream producers and consumers to


                                    66
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 81 of 213
                                                           PUBLIC VERSION


survive economically and continue to operate their enterprises, then

economic imperatives require that these companies seek competent

suppliers elsewhere. The general trade data that TRLED has

considered reflects only economic realities. It provides no indication

whatsoever that Plaintiffs’ imported plywood was not produced in

Cambodia. Finally, during the course of EAPA Inv. No. 7321, and

discussed further below, Plaintiffs showed that TRLED’s various

sources for trade statistics contradict one another and are unreliable.

See Respondents’ Written Argument (May 14, 2020), Appx44395-44398

(“Wr. Arg.”); and USG, Request for Administrative Review (August 10,

2020), Appx44456-44457 (“USG/HH Rev. Req.).

     Further, the fact that Cambodia established the SSEZ as an

economic zone to encourage manufacturing in the country, and

Plaintiffs’ suppliers took advantage of the opportunity to establish their

manufacturing facilities in the SSEZ exactly at a time when trade

opportunities arose, reflects only the dictates of free market economics.

The SSEZ was not the “Forbidden City” with Chinese guards posted to

deter close inspection. TRLED’s observations on Plaintiffs’ suppliers’

motives and opportunities to produce plywood in Cambodia and export


                                    67
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 82 of 213
                                                          PUBLIC VERSION


their finished merchandise to the U.S. do not amount to any logical

conclusion that Plaintiffs evaded the Orders and do not satisfy a

reasonable suspicion standard. See Appx01022, Appx01024,

Appx01025. The fact that manufacturers and traders generally take

advantage of profitable business opportunities is acknowledged in court

decisions of the U.S. Court of International Trade. See Columbia Forest

Prods. v. United States, 399 F. Supp. 3d 1283, 1295 (Ct. Int’l Trade

2019) (finding that increased imports of the inquiry merchandise since

the initiation of the relevant AD and CVD investigations are not

sufficient cause for Commerce to even initiate a circumvention inquiry);

and Inmax SDN v. United States, 277 F. Supp. 3d 1367, 1372-1373 (Ct.

Int’l Trade 2017) (recognizing that production and exports naturally

flow to companies with lower AD tax rate burdens, even when affiliated:

“The court would go one step further and add that not just “some” but

all would view such a production change as a reasonable corporate

resource decision.”

     As detailed in the Court’s Columbia Forest and Inmax decisions, it

is perfectly normal for production and exportation to flow from a

company with high AD rates to a company with low AD rates.


                                   68
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 83 of 213
                                                          PUBLIC VERSION


Likewise, it is normal for production and exportation to flow from a

country (China) with high AD duties to a country (Cambodia) with low

AD duties. The Coalition’s simplistic import and export data provide no

evidence that Plaintiffs and their suppliers transshipped Covered

Merchandise to the United States. It does not identify the who, what,

when, where, and how of the charged evasion.

     The only information specific to Plaintiffs that TRLED possessed

were the CF-28 responses from IGF and USG. TRLED found no

indication of evasion from this detailed information concerning the

production, export, import, and sale of the plywood. TRLED confirmed

only that LB exported plywood from its manufacturing facility in the

SSEZ to IGF and Happy Home exported plywood from its

manufacturing facility in the SSEZ to USG. Appx01026-01027.

           ii. CBP’s September 2019 Memoranda

     The essence of the public version of the internal email exchange

detailing CBP’s June 2018 site visit to LB and Happy Home is a

conclusory statement that something {“what” was not disclosed} “is not

typical of Cambodian plywood production; thus, indicating these pallets

of plywood were not produced in Cambodia.” Appx01027. CBP’s


                                   69
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 84 of 213
                                                            PUBLIC VERSION


visiting Agent also allegedly gave TRLED photographs that claim to

support his or her statement. Id. Both the content of CBP’s conclusions

and the basis on which they were made remained unknown to Plaintiffs

and legal counsel throughout EAPA 7321. See Interim Measures

Notice, Appx01027-01028. Further, CBP did not invite Plaintiffs’ legal

counsel to its June 6, 2018 visit nor disclose to Plaintiffs or legal counsel

the identity of the Agent, the Agent’s report, or source documentation

contemporaneous with the June 6, 2018 visit, the amount of time the

Agent spent at Plaintiffs’ suppliers’ facilities, the extent of the Agent’s

examination, details on the methodology by which the Agent reached

her conclusions, or any corroboration that the Agent’s conclusions were

valid. CBP’s email exchange, the documents upon which the email

exchange is based, and the circumstances of CBP’s visits to the

Cambodian suppliers consisted of the suppliers’ own business

proprietary information that CBP and TRLED should have disclosed to

the suppliers, but did not. See Royal Brush, 483 F. Supp. 3d at 1306

(discussing, without deciding the issue that no reason existed to

withhold photographs from the Philippine Shipper since the

photographs pertained to that company’s business information). There


                                     70
     Case 1:20-cv-03914-MMB Document 49           Filed 08/05/21   Page 85 of 213
                                                                   PUBLIC VERSION


is also no evidence that the suppliers were provided with adequate

advance notice of the site visit or the opportunity to retain legal counsel

and competent translators.

      TRLED also incorrectly claims in its Interim Measures Notice that

the September 13 and 16, 2018 documents pertain to supplier LB.

Appx01027. These memoranda make no mention of LB. Appx07040-

07131; Appx07133-07176. The actual context in which the documents

contained in CBP’s September 2019 memoranda were created remained

unclear throughout EAPA Inv. 7321. Whereas in its Interim Measures

Memo, TRLED claimed that the documentation was created in the

context of a GSP2 review of Cambodian plywood, TRLED claimed in its

Determination of Evasion that the documentation was generated in a

review of whether Cambodian engineered wood flooring was subject to

the antidumping and countervailing duties on Multilayered Wood

Flooring from China. Compare Interim Measures Notice, Appx01027

with TRLED Determination, Appx01045. Neither CBP nor TRLED




2GSP = Generalized System of Preferences, authorized by 19 U.S.C. 2461 et seq.,
pertaining to the eligibility of certain goods from eligible low-income countries for
reduced tariffs upon import into the United States.


                                          71
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 86 of 213
                                                           PUBLIC VERSION


disclosed the outcome of either a GSP review of Cambodian plywood or

an AD/CVD review of Cambodian engineered wood flooring or

demonstrated the precedential value of these documents for the EAPA

investigation and imposition of interim measures.

     The context, parties, and statements from the unrelated

proceedings upon which TRLED relied to support its conclusions in

EAPA 7321 remained unknown to Plaintiffs because TRLED did not

offer Plaintiffs or their legal representatives an opportunity to review

the confidential contents of these documents. Plaintiffs unequivocally

contest any relevancy or truth vis-à-vis themselves of alleged

statements from an unidentified person in a murky context that has

nothing to do with EAPA Inv. No. 7321.

     Only now has legal counsel had the opportunity to view the

confidential versions of the September 2019 Memoranda. Plaintiffs’

opportunity to rebut TRLED’s conclusions passed years ago. It cannot

be remedied at this stage. “{A}ccess to the complete record on judicial

review cannot cure improper withholding of information by Customs . . .

.” Royal Brush Mfg. v. United States, 483 F. Supp. 3d 1294, 1307 n.20




                                    72
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 87 of 213
                                                           PUBLIC VERSION


(Ct. Int’l Trade 2020). Insofar as TRLED failed to disclose the

information included in the Coalition’s allegations, TRLED’s research,

and CBP’s site visit and GSP inquiry, TRLED’s suspicion of evasion is

unsustainable because Plaintiffs had no opportunity to rebut or defend

themselves against such allegations. The record remains fatally

incomplete because it lacks Plaintiffs’ responses to the so-called

evidence that TRLED withheld. The investigation should be declared

null and void.

      In conclusion, TRLED and CBP are bound by the minimum

dictates of due process set forth in the APA and case law establishing

the fundamental rights of interested parties in agency proceedings.

TRLED violated Plaintiffs’ due process rights by imposing interim

measures without notice to Plaintiffs and without allowing Plaintiffs

the opportunity to rebut and defend against the imposition of interim

measures. Further, TRLED cited no evidence that supported a

reasonable suspicion that Plaintiffs evaded the Orders. General trade

data, information showing that Plaintiffs adjusted their international

supply chains, and secret information to which Plaintiffs or their legal

counsel are not privy are not reasonable grounds for establishing a


                                    73
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 88 of 213
                                                            PUBLIC VERSION


suspicion of evasion against Plaintiffs.

  B. TRLED Improperly Applied the Substantial Evidence Standard in
     their Determinations of Evasion.

     1. Facts

     After TRLED’s October 1, 2019 Interim Measures Notice, TRLED

issued “Requests for Information” (“RFI”) questionnaires to Plaintiffs

and Plaintiff-Intervenors. Those parties provided TRLED with all

documents requested, including Plaintiff-Intervenors’ business and

financial records which documented purchases of raw materials,

production processes, and sales to Plaintiffs; and Plaintiffs’ business

and financial records including documentation of sales transactions

with Plaintiff-Intervenors and their own U.S. customers. Plaintiffs and

Plaintiff-Intervenors subsequently submitted timely and complete

responses to TRLED’s single round of supplemental questionnaires.

See APPI, RFI Questionnaire Response (Oct. 28, 2019), Appx07392

(“APPI Qre Rsp.”); IGF RFI Questionnaire Response (Oct. 28, 2019)

(“IGF Qre Rsp.”), Appx08971; USG RFI Questionnaire Response (Oct.

30, 2019) (“USG Qre Rsp.”), Appx18202; Happy Home, RFI

Questionnaire Response (Nov. 9, 2019), Appx20368 (“HH Qre Rsp.”);




                                    74
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 89 of 213
                                                          PUBLIC VERSION


LB, RFI Questionnaire Response (Nov. 8, 2019), Appx26619 (“LBW Qre

Rsp.”); APPI, Supplemental Questionnaire Response, (Dec. 9, 2019),

Appx31167 (“APPI Supp. Rsp.”); USG, Supplemental Questionnaire

Response, (Dec. 12, 2019), Appx31235 (“USG Supp. Rsp.”); Happy

Home, Supplemental Questionnaire Response, (Dec. 16, 2019),

Appx31396 (“HH Supp. Rsp.”); IGF, Supplemental Questionnaire

Response, (Dec. 16, 2019), Appx32985 (“IGF Supp. Rsp.”); and LB,

Supplemental Questionnaire Response, (Dec. 16, 2019), Appx33178

(“LBW Supp. Rsp.”).

     Plaintiffs and Plaintiff-Intervenors prepared comprehensive

responses anticipating TRLED would verify their accuracy through on-

site audits in Cambodia. TRLED initially scheduled verification at

Plaintiff-Intervenors’ manufacturing facilities for February 17-22, 2020.

On February 11, 2020, TRLED postponed its verification of Plaintiff-

Intervenors due to the Coronavirus outbreak (“COVID-19”). See

TRLED Memorandum re: Extension of Written Arguments

(Feb. 11, 2020), Appx45131. TRLED ultimately cancelled verification

altogether due to COVID-associated travel restrictions.




                                   75
        Case 1:20-cv-03914-MMB Document 49      Filed 08/05/21   Page 90 of 213
                                                                 PUBLIC VERSION


        After its initiation notice, TRLED also added two documents to

the record: (i) data concerning U.S. entries of goods from LB and Happy

Home, which were completely confidential and not disclosed to

Plaintiffs, and (ii) the 2017 FAOStat3 Yearbook on Forest Products. See

TRLED, Memorandum re: Entries from Happy Home and LB (Jan. 6,

2020), Appx44365; and TRLED, Memorandum re: 2017 FAOStat

Yearbook, Forest Products (Jan. 9, 2020), Appx44693.

        Plaintiffs and Plaintiff-Intervenors jointly filed their written

argument on May 14, 2020. See Wr. Arg., Appx44384-44421. Notably,

during the five months between Plaintiffs’ and Plaintiff-Intervenors’

last questionnaire responses their written argument, TRLED neither

asked further questions nor sought clarification of any purported

discrepancy in the responses.

        Plaintiffs’ written argument challenged the trade information put

on the record by the Coalition and TRLED put on the record because it

was inconsistent, unreliable, and unspecific to Plaintiffs or their

suppliers. Wr. Arg., Appx44395-44401. Plaintiffs and Plaintiff-



3   FAO = Food and Agricultural Organization of the United Nations.


                                         76
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 91 of 213
                                                           PUBLIC VERSION


Intervenors then set forth the record evidence showing that Plaintiff-

Intervenors produced all of the plywood shipped to the United States at

their production facilities in Cambodia. Id., Appx44401-44405. Finally,

Plaintiffs discussed TRLED’s procedural irregularities in administering

the EAPA law in this instance, including the lack of transparency and

defense opportunities for Respondents due to TRLED’s reliance on

secret documents in its decision to initiate EAPA Inv. 7321 and impose

interim measures on Plaintiffs. Id., Appx44405-44420.

     TRLED issued a public version of its final determination of

evasion on June 29, 2020, claiming that substantial evidence supported

a finding that Plaintiffs evaded the Orders by entering Chinese-origin

hardwood plywood while declaring the country of origin of the

merchandise as Cambodia. 19 U.S.C. §1517(c)(1). See TRLED, Notice of

Determination as to Evasion (June 29, 2020), Appx01034-01050.

(“TRLED Determination”). TRLED did not issue a confidential version

of its final determination that would have allowed Plaintiffs to see their

own business proprietary information used in TRLED’s findings

concerning the reliability and consistency of the parties’ record

evidence.


                                    77
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 92 of 213
                                                           PUBLIC VERSION


     TRLED presumed and ascribed base motives to Plaintiffs before

citing the Coalition’s flawed trade statistics and the Secret Memoranda

as supposed substantial evidence of APPI’s evasion of the Orders.

TRLED could not, however, point to even one specific instance of actual

transshipment of Chinese plywood through Cambodia to Plaintiffs in

the United States. See TRLED Determination, Appx01038-01040,

Appx01043, Appx01044-01045, Appx01048-01049. Nevertheless,

TRLED falsely alleged that “the record evidence shows that some

portion of the Cambodian-origin plywood was comingled [sic] with

Chinese-origin plywood . . . .” Id., Appx01043 for LB; Appx01050 for

Happy Home. {Emphasis added.} That latter assertion was

transparently contrived in an attempt to impose penalties universally

on all imports notwithstanding that TRLED implicitly acknowledged

that it could not identify even one transshipment of a single sheet of

Chinese hardwood plywood.

     TRLED’s final determination included numerous new allegations

of perceived inconsistencies in the record documents. Appx01041-

01043; Appx01045-01048. Notably, TRLED never asked the parties to

explain any perceived discrepancies. TRLED relied heavily on the


                                    78
     Case 1:20-cv-03914-MMB Document 49      Filed 08/05/21   Page 93 of 213
                                                              PUBLIC VERSION


Secret Memoranda regarding CBP’s GSP audit of Happy Home and the

Agent’s unannounced visits to LB and Happy Home. Nothing in

TRLED’s September 2019 memoranda or elsewhere on the record

indicates that CBP was auditing LB for GSP claims at the time of the

Agent’s visit or at any other time or for any other reason. The purpose

of the Agent’s visit to LB is not discernable from the public record. See

id., Appx01039-01040, Appx01044-01045. See also CBP’s Secret

Memoranda, Appx07018-07038; Appx07040-07131; Appx07133-07176.

Plaintiffs had no role in CBP’s audit of [

          ] and, throughout EAPA Inv. 7321, remained completely in

the dark as to the context, parties, and statements from the unrelated

proceeding referenced in the September 2019 memoranda, and upon

which TRLED relied in its initial and final conclusions in EAPA 7321.

     On August 10, 2020, Plaintiffs and Plaintiff-Intervenors timely

requested an administrative review of TRLED’s final determination. 19

U.S.C. §1517(f). See USG/HH Rev. Req., Appx44423-44459; InterGlobal

Forest and American Pacific Plywood Request for Administrative

Review (Aug. 10, 2020), Appx44461-44497 (“APPI/IGF Rev. Req.”); and




                                    79
     Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 94 of 213
                                                           PUBLIC VERSION


LB Request for Review (Aug. 10, 2020), Appx44499-44539 (“LBW Rev.

Req.”).

     2. TRLED’s Procedures Did Not Establish Substantial Evidence

     TRLED disregarded the EAPA’s mandate to base the agency’s

evasion determination on “substantial evidence.” 19 U.S.C.

§1517(c)(1)(A). Instead, TRLED defines the standard as an image of its

own “reasonable mind” and whatever TRLED’s mind might consider

adequate to support a conclusion. TRLED Determination, Appx01038,

n.32, citing to A. L. Patterson, Inc. v. United States, 585 F. App’x 778,

781-82 (Fed. Cir. 2014). TRLED did not consider the neutral, objective

facets of “substantial evidence” that the Federal Circuit requires – a

standard that is clearly more than the agency’s subjective impression of

adequate evidence. The substantial evidence standard “requires more

than mere assertion of ‘evidence which in and of itself justified {the

determination}, without taking into account contradictory evidence or

evidence from which conflicting inferences could be drawn.’” Gerald

Metals, Inc. v. United States, 132 F.3d 716, 720 (Fed. Cir. 1997)

(quoting Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951).

The agency’s determination cannot be based on “isolated tidbits of data


                                    80
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 95 of 213
                                                            PUBLIC VERSION


which suggest a result contrary to the clear weight of the evidence.

USX Corp. v. United States, 11 CIT 82, 84, 655 F. Supp. 487, 489

(1987).

     This case required a decision on the record. For such cases, the

APA provides the following: “A sanction may not be imposed or {an}

order issued except on consideration of the whole record or those parts

thereof cited by a party and supported by and in accordance with the

reliable, probative, and substantial evidence. . . .” In such cases, “{a}

party is entitled to present his case or defense by oral or documentary

evidence, to submit rebuttal evidence, and to conduct such cross-

examination as may be required for a full and true disclosure of the

facts. . . .” APA, (5 U.S.C. §556(d)). None of these standards were met.

     The evidence on which the government’s case is founded is based

on a patently incomplete observation, undertaken in a clandestine

manner, and uncorroborated by any concrete facts. This is scarcely

“reliable, probative, and substantial,” and, of course, there was no

timely opportunity to “submit rebuttal evidence” or otherwise

undertake steps to assess the veracity of the observation and falls short,




                                     81
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 96 of 213
                                                            PUBLIC VERSION


dramatically, of actual evidence. As this Court has summarized:

“{t}heory will not suffice. The Court of Appeals has underscored this

principle, explaining that ‘{i}t is well established that speculation does

not constitute ‘substantial evidence.’’” Novosteel SA v. United States,

284 F.3d 1261, 1276 (Fed. Cir. 2002). The Court of Appeals continued:

“As the Supreme Court noted in Bowen v. American Hospital Ass’n,

‘agency deference has not come so far that agency action is upheld

whenever it is possible to conceive a basis for administrative action.’”

Id., citing to Bowen v. Am. Hosp. Asso., 476 U.S. 610, 626 (1986); see

also, e.g., Yangzhou Bestpak Gifts & Crafts, 716 F.3d 1370, 1378 (Fed.

Cir. 2013) (noting that Commerce determinations cannot be based on

“mere conjecture or supposition”).

     Indeed, substantial evidence is measured by a review of the record

as a whole, “including whatever fairly detracts from the substantiality

of the evidence.” Atlantic Sugar, Ltd. v. United States, 744 F.2d 1556,

1562 (Fed. Cir. 1984). Thus, a court is not barred from setting aside an

agency decision “when it cannot conscientiously find that the evidence

supporting that decision is substantial, when viewed in the light that

the record in its entirety furnishes, including the body of evidence


                                     82
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 97 of 213
                                                            PUBLIC VERSION


opposed to the {agency’s} view.” Universal Camera Corp. v. NLRB, 340

U.S. 474 (1951). In EAPA 7321, TRLED did not develop a complete

record to consider because Plaintiffs had no opportunity to comment on

and rebut the secret information that TRLED put on the record. Thus,

the process by which TRLED collected evidence that the agency deems

substantial is inherently and fatally flawed.

     Although the EAPA statute indicates that this court apply the

“arbitrary and capricious” standard of review, the court is also asked to

review whether CBP’s decisions are supported by substantial evidence.

19 U.S.C. §1517(g)(2)(A)&(B). The difference between an “arbitrary and

capricious” standard and “substantial evidence” standard of review is

difficult to discern. As Justice Scalia stated prior to his tenure on the

Supreme Court:

     {I}n their application to the requirement of factual support
     the substantial evidence test and the arbitrary or capricious
     test are one and the same. The former is only a specific
     application of the latter . . .. {I}t is not uncommon for parties
     to expend great effort in appeals before us to establish which
     of the two standards is applicable where in fact their
     operation is precisely the same.
Ass’n of Data Processing Serv. Orgs., Inc. v. Bd. of Governors of Fed.

Reserve Sys., 745 F.2d 677, 683 (D.C. Cir. 1984). {Emphasis added.}


                                    83
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 98 of 213
                                                            PUBLIC VERSION


     The distinction between the substantial evidence test and the

arbitrary and capricious test becomes unimportant in this case. The

agency’s failure to put forward, in advance, the potential of adverse

action, any record of any kind, substantial or otherwise, is a fatal flaw.

Adverse action without any meaningful record is by definition arbitrary

and insubstantial. Citizens to Preserve Overton Park v. Volpe, 401 U.S.

402 (1971). Simply parroting a statute or regulation cannot and is not a

“record” under any review standard where a record is required,

Gonzales v. Oregon, 546 U.S. 243 (2006). The record in this case, like

the process used, fails under any review standard. In Devon Energy

Prod. Co., L.P. v. Gould, 421 F. Supp. 3d 1213, 1222 (D. Wy. 2019), the

court found that “{b}ecause the arbitrary and capricious standard is ‘a

catch-all…’ it enlists the substantial evidence test to analyze informal

agency actions that are challenged for lacking substantial evidence.”

     The record of EAPA 7321 is devoid of any evidence that Plaintiff-

Intervenors transshipped plywood from China and sold Chinese

plywood to Plaintiffs or that Plaintiffs commingled Chinese plywood

with Cambodian plywood. There’s no evidence that Plaintiffs entered

Covered Merchandise into the United States by false documents or


                                    84
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 99 of 213
                                                          PUBLIC VERSION


statements to evade the Orders.

     3. Absent Substantial Evidence to Support its Conclusion of
        Evasion, TRLED’s Commingling Theory is Unfounded.

     TRLED bears the burden to prove, by substantial evidence, that

Plaintiffs transshipped Covered Merchandise from China through

Cambodia and on to the United States. This record fails to satisfy

TRLED’s burden. TRLED admitted that it could not show evasion.

Rather, TRLED speculated that Plaintiff-Intervenors “likely”

commingled Chinese plywood with their own plywood manufactured in

Cambodia. TRLED Determination, Appx01043, Appx01045,

Appx01048, Appx01050. TRLED’s speculation that Plaintiff-

Intervenors transshipped some plywood from China leads TRLED to

speculate that Plaintiffs imported transshipped plywood, even though

TRLED cited no specific entry of plywood, or entry document which

supports TRLED’s conclusion.

        a. TRLED Based its “Commingling” Theory on the Agent’s
           June 6, 2018 Site Visit.

     TRLED places undue weight in EAPA Inv. 7321 on the Secret

Memoranda of the Agent who visited Plaintiff-Intervenors’

manufacturing facilities on June 6, 2018. Appx01039-01040,


                                   85
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 100 of 213
                                                           PUBLIC VERSION


Appx01043-01045, Appx01048-01050, and Appx07018-07038. TRLED

also put on the record requests for information and notices of action

addressed to U.S. importers – NOT Plaintiffs - of engineered wood

flooring. Appx07040-07131; Appx07133-07176. Plaintiffs and LB had

no role whatsoever in CBP’s GSP audit underlying the Secret

Memoranda. The GSP audit was addressed to [            ] U.S. importers that

[                                            ]. The Agent evidently

decided to drop in unannounced on LB. Plaintiffs cannot ascertain

whether CBP conducted its GSP audit in accordance with 19 CFR

§163.11 (CBP audit procedures).

     Even now, when legal counsel has finally secured the opportunity

to review CBP’s confidential record of EAPA 7321, Plaintiffs’

observations on the lack of substantial evidence remain valid.

Moreover, the evidentiary value of CBP’s June 6, 2018 site visit now

appears even more dubious than before. As Plaintiffs IGF and APPI

laid out in their request for administrative review:

     Notably, TRLED provides not one iota of evidence that
     substantiates the Agent’s observations on the sophistication
     and production capacity of LB’s plywood factory. . . .
     Respondents do not know what the Agent was looking at or



                                    86
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 101 of 213
                                                            PUBLIC VERSION


     how the Agent came to the false conclusion that LB Wood’s
     facilities, machinery, and labor force were too
     unsophisticated to produce the finished plywood that the
     CBP Agent observed on the companies’ premises. See Resp.
     Case Br. at 17-19. Rather than disclose further details that
     could substantiate the veracity of any of the statements of
     the Agent, TRLED maintains that further details or
     corroboration is not necessary because “[      ]’s position as
     CBP’s [           ] for wood products utilizes her subject
     matter expertise on wood products. This position carries
     with it the ability to make authoritative pronouncements
     pertaining to whether wood products are in or out of scope.”
     Final Det. at 6, note 45. Holding forth such conclusory
     remarks as substantial evidence is unacceptable.

APPI/IGF Rev. Req., Appx44484-44486; full argument, Appx44481-

44487 citing to TRLED Determination, Appx01039; see also USG/HH

Rev. Req., Appx44443-44447, and LBW Rev. Req., Appx44519-44526.

The record is devoid of any information about the Agent’s education,

experience, cognitive ability, research, corroboration, reliance on outside

sources, objectivity, and attention to detail. The Secret Memoranda

offer no insight about the Agent’s research on the equipment required

for the production of plywood during and after her visit or sources to

corroborate her conclusions.

     The Agent does not claim to have reviewed any source

documentation to support her conclusions about LB’s machinery, work



                                    87
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 102 of 213
                                                           PUBLIC VERSION


force, production capacity, or the quality of the finished plywood she

observed. The Agent did not assert that she observed any defects or

shortcomings in the plywood Happy Home was coating or in the flooring

they were making which would support a claim that Happy Home was

incapable of producing the “Chinese [        ]” plywood which is shown

being loaded in the photograph. Similarly, when the Agent reportedly

visited LB’s premises at an undisclosed time of day, the factory

reportedly “barely had any employees or much manufacturing” from

which she might determine the competence of LB’s workforce.

Appx07031.

     Cowan v. Bunting Glider is a case on point for considering the

evidentiary value of similar limited observations. Cowan v. Bunting

Glider hinged on observations that the Workmen’s Compensation Board

of Pennsylvania made on a site visit to the employer’s premises. The

court stated:

     Triers of fact, be they judges, jurors, viewers, board or
     commissions, may always visit and inspect the locus in quo to
     secure a better understanding of the evidence and to enable them
     to determine the relative weight of conflicting testimony. But a
     view cannot replace testimony; the visual observations of the trier
     cannot be substituted for testimony; and the only legitimate



                                    88
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 103 of 213
                                                           PUBLIC VERSION


     purpose of an inspection is to illustrate the evidence and provide a
     base for understanding and comprehending testimony upon the
     record. When the arbiter becomes a witness without testifying, the
     purpose of the view is prostituted. . . .
     It is a fundamental right, without which the prime essentials of a
     fair trial, according to Anglo-American standards of justice, are
     not preserved. The board, not less than the courts, must obey the
     indispensable basic mandates of our jurisprudence.

Cowan v. Bunting Glider Co., 159 Pa. Super. 573, 575-76 (1946).

{Citations omitted.} See discussion in Popper, Andrew F., et al.,

Administrative Law, A Contemporary Approach, 4th ed. (2021) at 498-

499; see also Tarpley v. Hornyak, 174 S.W.3d 736, 749 (Tenn. Ct. App.

2004) (“Any determination of factual issues in a case where a judge has

taken an on-site view must be supported by significant and material

evidence in the record.”) The administrative record in EAPA 7321 holds

no significant or material evidence to support the Agent’s observations.

The Agent’s “position” is not enough.

        b. The Agency Record Disproves the Accuracy of CBP’s
           Observations and Conclusions from the June 6, 2018 Site
           Visit.

     Plaintiffs and Plaintiff-Intervenors submitted voluminous

evidence for the record of EAPA 7321 documenting that both LB and

Happy Home purchased sufficient raw materials, possessed sufficient



                                   89
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 104 of 213
                                                           PUBLIC VERSION


machinery, and hired sufficient employees to produce at their

Cambodian plants the volume of plywood sold to Plaintiffs. The

photographs that LB provided to TRLED to demonstrate the company’s

production process and capacity show a sophisticated, fully operational

plywood manufacturing plant. See LBW Qre Rsp. at Ex. 14,

Appx27757-27773. Exhibit 14 provides 15 pictures of LB’s plant and

machinery. Each picture represents one production step, showing the

machinery used for each step together with a caption stating the

production volume of each machine involved in that particular step for

one shift, one day, and one month. See also LBW Ex. 15 & 16,

Appx27774-27786, showing the company’s factory layout and

production instructions; and APPI Qre Rsp. at 3-4 and Ex. 4 & 5,

Appx07399-07400, Appx07441-07449, documenting APPI’s visit to LB

in October 2018, including photographs; and IGF Qre Rsp. at 3-4 & Ex.

2, Appx08979-08980, 09001-09020, documenting IGF’s visits to LB in

March, July, and December 2018. LB’s production facility and capacity

are also documented in the report and photographs by an independent

consultant in IGF’s Supp. Rsp. at Ex. SQ1-5, Appx33164-33176. Happy

Home likewise fully documented its production process and capacity in


                                   90
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 105 of 213
                                                           PUBLIC VERSION


text and photographs, demonstrating its capacity to produce sufficient

plywood to meet its U.S. customer needs. See HH Qre Rsp. at Ex. 13,

Appx22977-22995.

     To substantiate the actual production of the plywood sold to

Plaintiffs, LB and Happy Home submitted their monthly trial balances

and financial statements, bank statements, payroll sheets, all raw

material and packing purchases, payments to suppliers, warehouse-in

tickets, production reports, lists and number of employees, and raw

material standard consumption calculations. See LBW Qre Rsp. at Ex.

4-7, 10-16, Appx30901, Appx29307-29516, Appx29521-30880,

Appx27337-27787; LBW Supp. Rsp. at Ex. SQ1-1, SQ1-2, SQ1-9

through SQ1-12, Appx44363; Appx33178-33753, Appx38338-38800,

Appx41036-44261, Appx33755-38336, Appx38802-40690, Appx40978-

41034; HH Qre Rsp. at Ex. 4-7 & 10-15, Appx20442, Appx25269-25410,

25415-26617, 21538-33008; HH Supp. Rsp. at Ex. SQ1-1, SQ1-2, SQ1-3,

SQ1-7 through SQ1-10, Appx32986, Appx31396-32692, Appx32784-

32917.

     TRLED claims that LB and Happy Home each failed to thoroughly




                                   91
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 106 of 213
                                                           PUBLIC VERSION


document its production and capacity to produce plywood in the volume

exported to the United States. TRLED Determination, Appx01040,

Appx01045. TRLED rejected the companies’ documentation and

production capacity calculation for each production step because “{d}ue

to the significant incentive for bias, machinery production figures are

unreliable when they originate from company personnel estimates and

lack substantiating evidence.” Appx01040, Appx01045. {Emphasis

added.} TRLED’s conclusions are arbitrary and capricious because it

did not consider the calculations in connection with the actual

machinery pictured in Plaintiff-Intervenors’ photos. TRLED never even

mentioned the photos of Plaintiff-Intervenors’ machinery in use during

the production of plywood, much less pointed out exactly what feature

of the machines led TRLED to believe that the companies’ capacity

calculations were off the mark.

     TRLED’s presumption of bias and unreliability ignored the

documented proof that the companies purchased sufficient raw

materials, hired personnel, performed the production process, and

packaged the merchandise sufficient to produce the volume of

merchandise sold. The production documents confirm that the


                                   92
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 107 of 213
                                                            PUBLIC VERSION


companies possessed sufficient manufacturing capacity and quality to

produce all of the merchandise sold to the U.S.

     Finally, Plaintiff-Intervenors had no incentive whatsoever to

provide erroneous production and capacity figures. Plaintiff-

Intervenors furnished their calculations and photographs expecting

TRLED to audit their data during an on-site verification in Cambodia.

Meanwhile, TRLED had it completely in its own power to compare the

observations and photographs it received from the Agent about the

June 6, 2018 visits to Plaintiff-Intervenors and compare them with the

photographs and data that Plaintiff-Intervenors provided to TRLED.

Plaintiffs and Plaintiff-Intervenors never saw the Agent’s photographs,

lacked access to the Secret Memoranda, and had no opportunity to

rebut or explain what the Agent was looking at, the purpose of her visit,

or the [in]accuracy of her conclusions.

     The difference between Plaintiff-Intervenors’ photos of their

production operations and the photos that TRLED put on the

confidential record from CBP’s June 6, 2018 visit is startling. Compare

LBW Qre Rsp at Ex. 14, Appx27758-27773 and HH Qre Rsp at Ex. 13,




                                    93
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 108 of 213
                                                            PUBLIC VERSION


Appx22977-22995 with TRLED’s Sept. 12, 2019 Memo, Appx07018-

07038. For ease of reference, Plaintiffs have attached the Secret

Memoranda as Attachment 1, LB’s Exhibit 14 as Attachment 2, and

Happy Home’s Exhibit 13 as Attachment 3.

     As will be detailed in Plaintiff-Intervenors’ brief, before the

Agent’s whirlwind visit, LB had acquired, installed, and utilized four

hot press machines, four cold press machines, one edge cutting

machine, two layup lines, two sanding machines, one polishing

machine, several glue machines, two rotary cut machines, one boiler,

two dry lines, one UV line, and many smaller machines and pieces of

equipment. Yet, the photographs from CBP’s site visits suggest that

the only machinery or equipment the Agent was interested in and

photographed was the UV coating equipment at each facility. It

appears that the Agent either (1) viewed only one small workshop at

LB’s premises or (2) if the Agent took more photographs at both

factories, the Agent selectively delivered to TRLED only those

photographs which might support TRLED’s hypothesis that LB could

not produce “Chinese quality” plywood. Concepts of ordinary fairness

and procedural due process require that Plaintiffs have access to each,


                                    94
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 109 of 213
                                                           PUBLIC VERSION


every, and all other photographs which the Agent may have taken while

visiting the factories.

      Moreover, the photographs purporting to show deficiencies in the

UV line at LB and the Agent’s characterization of the equipment fail to

support TRLED’s narrative that the LB was incapable of producing

“Chinese quality” hardwood plywood. The Agent mischaracterized LB’s

UV line as being “broken up into multiple pieces” and “covered in a

thick layer of dust.” Appx07031. The Agent’s disingenuous description

makes the LB’s UV line sound like a pile of junk. In reality, rather than

having continuous conveyor belts, there were merely small gaps

between units which were easily bridged when a piece of plywood was

slid from one piece of equipment to another. Appx07032-Appx07035.

The thin layer of sawdust is merely the residue from polishing one piece

of plywood before moving it on to the next station.

      The Agent’s photographs of the operating Happy Home UV line

which are supposed to support the Agent’s assessment actually

undermine TRLED’s ultimate conclusion. Close comparison of the

photographs from Happy Home (Appx07021, Appx07022) and LB




                                   95
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 110 of 213
                                                           PUBLIC VERSION


(Appx07032-Appx07035) shows that both UV lines are virtually

identical in terms of the type of equipment they utilize and the

condition and status of that equipment. LB’s equipment appears to be

just as serviceable as that of Happy Home. The only difference is that

the Happy Home UV line was operating at the time of the visit. While

the LB UV line was operational at the time of the visit, it was just not

operating when the Agent took her picture.

     The unannounced visit to LB occurred months before LB had

notice of any transshipment claim by the Coalition or any investigation

by TRLED. While the surprise visit found ample quantities of veneers

ready for processing, it found no smoking gun in the form of plywood

from shipping containers received from China being unpacked only to

have their contents repackaged to show Cambodian origin before being

sent to the U.S.

     The mere composition of plywood does not determine the country

of origin. By acknowledging that she did not observe employees actively

working at LB, the Agent necessarily concedes that she lacks any

foundation to comment on the quality of the UV plywood being




                                    96
    Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 111 of 213
                                                             PUBLIC VERSION


produced at LB precisely because she visited the factory in between

production runs requiring the operation of the UV line.

     Moreover, the Agent did not assert that she possessed experience

in operating the machinery in question or managing a plywood plant,

unlike the foreign producers, who operated that very equipment and

provided probative data on their production capacity. Indeed, the Agent

admitted that “[

                                                                      ].”

Appx07021-07022.

     During the EAPA 7321 administrative proceeding, TRLED was

the sole participant privy to all of the record evidence on Plaintiff-

Intervenors’ production capacity, and it was incumbent upon TRLED to

weigh the evidence and present a rational justification for its

conclusions. The mere claim that Plaintiff-Intervenors were “biased”

because they reported on their own production process and capacity, as

they were asked to do, cannot stand as ipse dixit substantial evidence of

bias. CBP failed to advise Plaintiff-Intervenors that their own

statements and documentation concerning their production operations




                                     97
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 112 of 213
                                                            PUBLIC VERSION


would be given no credence in the investigation—an arbitrary

proposition indeed. TRLED’s presumptions of bias and unreliability are

not only arbitrary and capricious, but they are also egregious in this

case.

          c. TRLED’s Analyses of Plaintiffs’ and Plaintiff-Intervenors’
             Production and Sales Records are Flawed and Without
             Merit.

        TRLED contended that Plaintiffs and Plaintiff-Intervenors’

production and sales documents revealed discrepancies which allegedly

rendered the respondents’ documentation unreliable, yet TRLED never

sought clarification. See TRLED Determination, Appx01040-01043,

Appx01044, Appx01045-01049. Plaintiffs and Plaintiff-Intervenors

subsequently responded to and explained each and every one of

TRLED’s perceived discrepancies in their briefs requesting

administrative review of TRLED’s determination. See APPI/IGF Rev.

Req., Appx44487-44495; USG/HH Rev. Req., Appx44447-44456; LBW

Rev. Req., Appx44526-44531.

             i. Reconciliation of LB’s Payroll Sheets with Balance Sheets

        TRLED claims that that LB’s payroll sheets do not match its

balance sheet. Appx01041. Although Plaintiffs and LB do not know


                                    98
    Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 113 of 213
                                                             PUBLIC VERSION


from the public version of TRLED’s determination exactly what TRLED

was comparing, LB responded in its request for administrative review

that the figures found on LB’s monthly payroll sheets reconcile with the

current credit amount of the salary payable account in LB’s monthly

trial balances found in LB’s Supp. Rsp. at Ex. SQ1-3, Appx40691-40789.

See LBW Rev. Req., Appx44527-44529 and Att. 1, Appx44536-44539.

LB provided a full reconciliation of its payroll sheets to its trial balances

in the attachment to its brief.

           ii. Reconciliation of LB’s Veneer Consumption with
               Production Volume

     TRLED questioned how LB’s consumption of veneer reconciled

with the company’s production volume. Appx01041. Again, it was not

clear from TRLED’s public determination exactly what TRLED was

looking at, but LB explained at length the process of adding veneer to

its inventory and selecting veneer sheets for production and its

recordkeeping with warehouse-in and warehouse-out tickets. LBW Rev.

Req., Appx44529-44531.

           iii. Selected Entries – Matching LB’s Purchases of Raw
                Materials to Production Runs

     TRLED then selected six specific entries of merchandise that LB


                                     99
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 114 of 213
                                                           PUBLIC VERSION


produced and Plaintiffs APPI and IGF imported into the U.S. for closer

analysis. TRLED Determination, Appx01042-01043. Plaintiffs APPI

and IGF answered every question regarding these entries, matching

LB’s production documents according to Plaintiffs’ purchase orders.

TRLED also expressed disgruntlement that Plaintiffs did not tie specific

purchases of raw materials to the production of plywood for a specific

purchase order. Appx01042-01043. Plaintiffs explained that LB

purchased raw materials in bulk to cover its anticipated requirements

for future plywood orders, placed the raw materials into its general

inventory, and withdrew the inputs as needed without recording the

purchase details of the veneer, glue, sandpaper, or coating for a

particular production run. LB’s standing inventory of raw materials

ensured that it could timely deliver plywood in response to customers’

purchase orders. It is standard practice for companies that

manufacture such generic merchandise as plywood. APPI/IGF Rev.

Req., Appx44487-44488.

     CBP’s theories and conclusions regarding manufacturers’ normal

practices concerning input and raw material inventory movement

suggest that CBP may lack basic expertise in manufacturing practice.


                                   100
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 115 of 213
                                                            PUBLIC VERSION


Because Commerce must deal with costs of production in almost every

antidumping proceeding, it has a regulation and standard practice of

allocating input and raw material costs among similar products. 19

U.S.C. §1677b(f)(1)(A) provides special rules for calculation of cost of

production and for calculation of constructed value, which states “{c}osts

shall normally be calculated based on the records of the exporter or

producer of the merchandise, if such records are kept in accordance

with the generally accepted accounting principles of the exporting

country (or the producing country, where appropriate) and reasonably

reflect the costs associated with the production and sale of the

merchandise. . . .” CBP failed to identify any GAAP rule in Cambodia

or elsewhere which precluded such operational and accounting

procedures. Furthermore, as this court sets forth in its analysis of

allocated costs in Myland “{c}onsumption is theoretically determined by

examining opening materials inventory, adding materials purchased

during the period, and then subtracting the closing materials inventory.

Myland Indus., Ltd. v. United States, 31 Ct. Int’l Trade 1696, 1697

(2007). See also LB’s raw material standard consumption calculation in

LBW Supp. Rsp at Ex. SQ1-12, Appx41033-41034.


                                    101
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 116 of 213
                                                            PUBLIC VERSION


     CBP unreasonably demanded that LB’s records trace each one of

eighteen million veneers to its incorporation in a particular plywood

panel. LB submitted for the record of EAPA 7321 all of its veneer

purchase documents, its warehouse-in tickets for inventory, warehouse-

out tickets for consumption, and the company’s financial statements

recorded its total raw material costs. LBW Qre Rsp. at Ex 4, 6, 12.1,

12.2, Appx30901, Appx29307-29432, Appx29444-29495, Appx29806-

30880, Appx27337-27706; LBW Supp. Rsp. at Ex. SQ1-1 through SQ1-4,

and SQ1-12, Appx44363, Appx33178-33753, Appx38338-38800,

Appx41036-44261, Appx33755-38336, 33802-40820, Appx41033-41034.

CBP never claimed that LB failed to keep its books and records in

accordance with Cambodian GAAP. CBP’s claim that it was unable to

tie LB’s production records to its raw material records is immaterial,

not an indication of the reliability of the company’s books and records,

and not proof of evasion of the Orders.

           iv. Selected Entries – LB’s CARB Certifications

     TRLED was also concerned that LB’s CARB certification dates did

not match the company’s production dates. TRLED Determination,

Appx01042-01043. In fact, most CARB certification dates did overlap


                                   102
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 117 of 213
                                                            PUBLIC VERSION


with LB’s production dates. Production of a complete purchase order

generally takes from 5 to 15 days. LB usually takes a sample plywood

sheet from a production lot at the beginning of production and must

send it to the testing agency for CARB certification. Sometimes, if a

purchase order is a rush job, LB must segregate its veneer and glue and

prepare a sample board for inspection and certification before actual

production begins. See APPI/IGF Rev. Req., Appx44488-44494. In

Shelter Forest, the court rejected a similar demand from Commerce

that the foreign producer prove that each plywood board imported

during the period of inquiry bore a CARB certified label. Shelter

Forest, 497 F. Supp. 3d at 1396-1397. The court reasoned: “Commerce

has not provided a sound basis for why it is reasonable to require

evidence of the actual labels or why it cannot accept other evidence that

a producer is certified and able to fulfill sales requests with CARB

compliant labels.”

     Similarly, CBP has not offered a sound reason as to why it would

expect Plaintiffs’ CARB certifications from an outside testing facility to

overlap exactly with LB’s production time to fulfill a complete

production order. Plaintiffs’ CARB certificates each bear the production


                                   103
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 118 of 213
                                                            PUBLIC VERSION


lot number for the certified production run. See APPI Supp Rsp at Ex.

SQ1-7, Appx31221-31233 and IGF Supp. Rsp. at Ex. SQ1-4, Appx33062-

33163. LB’s production documents for each run match exactly with the

CARB certificates. See LBW Supp. Rsp. at Ex SQ1-2, Appx33386-

33753, Appx38338-38800, Appx41036-44261, Appx33755-38336,

Appx33802-40690. LB produced a sample board from the inputs for

each production run, sent it to an outside testing agency, which

returned its report and certification as filed on the agency record.

There is no reason to expect that the date on which an outside agency

tests a sample board would overlap entirely with the multi-day

production run for a large production order. The CARB certifications

demonstrate that the producer produced CARB certified material from

glues that enable production to meet such standards.

     TRLED also questioned Happy Home’s payments and invoices,

attempted a reconciliation of Happy Home’s payroll, and looked closely

at four USG entries of merchandise produced by Happy Home. TRLED

Determination, Appx01046-01048.




                                   104
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 119 of 213
                                                           PUBLIC VERSION


           v. Happy Home’s Reconciliation of Payroll with Balance
              Sheets

     Happy Home first clarified the proper reconciliation of its

payment records and invoices and of its payroll sheets, trial balances

and monthly financial reports. USG/HH Rev. Req., Appx44447-44449.

In particular, for the company’s payroll reconciliation, Happy Home

does not know what figures TRLED was looking at in finding

discrepancies. Happy Home explained that the proper comparison was

Happy Home’s payroll sheets with the current credit column in the

company’s trial balances. Id., Appx44448-44449.

              vi. Happy Home’s Reported Entries

     Regarding USG’s entries, TRLED first claimed that USG did not

report all of its entries of plywood manufactured by Happy Home.

TRLED Determination, Appx01046. TRLED relied on entry data that

TRLED did not disclose to Plaintiff USG or legal counsel under an APO.

USG declared unequivocally that it had reported all of its imports of

plywood manufactured by Happy Home. USG/HH Rev. Req.,

Appx44449. USG explained that it had entries of other merchandise

from other producers and other countries, so perhaps CBP’s entry data




                                   105
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 120 of 213
                                                           PUBLIC VERSION


included such imports. Because TRLED did not make CBP’s entry

records for USG available to legal counsel under an administrative

protective order, USG and legal counsel had no way to review CBP’s

records relevant to USG’s entries. Id. Legal counsel knows for a fact,

however, that CBP’s entry records sometimes contain errors that might

lead CBP to believe that certain entered shipments contained certain

merchandise from a certain supplier, or that CBP interprets the entry

information incorrectly, which a closer look at the entry documents

reveals to be untrue. As Plaintiffs mentioned in their written

argument, this is a common occurrence in AD and CVD proceedings,

where Commerce must solicit CBP for entry data to establish whether

an administrative review should be continued or rescinded for exporters

alleged to have made sales during the period of review. See USG/HH

Rev. Req., Appx44449-44450, referring to Plaintiffs Wr. Arg. at 26,

Appx44416. Without an APO in EAPA 7321, TRLED should have

assumed that its records on the number of USG entries of plywood

manufactured by Happy Home were not accurate. TRLED erred in

basing its decision on secret, unconfirmed, information and allegations.




                                  106
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 121 of 213
                                                            PUBLIC VERSION


           vii. Selected USG Entries

     TRLED’s main focus on the four USG entries reviewed were the

following issues: (a) TRLED cannot tie Happy Home’s payments

received with USG’s payment information or to the invoice; (b) Happy

Home’s monthly production records cannot be tied to a particular

shipment or to the payment information; (c) the production records do

not identify the manufacturer’s name; and (d) the production records do

not tie to raw material purchases. TRLED Determination, Appx01046-

01048. Regarding the payment questions, USG explained that, in

agreement with Happy Home, it made regular payments in lump sums

on a rolling basis rather than against specific invoices, as is a common

practice between a manufacturer and its customers to ensure that the

producer has adequate funds to purchase raw materials and complete

the production process before the finished merchandise is shipped.

USG/HH Rev. Req., Appx44451-44452.

     Concerning (b), TRLED’s difficulty in tying particular production

runs with specific purchase orders, Happy Home explained that it does

not produce the plywood according to individual purchase orders.

Rather, for efficiency, it produces larger production runs of a single type


                                   107
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 122 of 213
                                                           PUBLIC VERSION


of plywood with certain dimensions for finished plywood inventory.

Happy Home then produces a different plywood type with certain

dimensions for inventory, and so on. When Happy Home receives a

purchase order for different types of plywood with specified dimensions,

Happy Home can quickly fill the order from its finished product

inventory. Id., Appx44452-44453. Regarding TRLED’s concerns under

(c) regarding Happy Home’s name on its own production records,

TRLED did not explain why the company’s own internal records must

all bear the company’s name.

     Regarding (d) on matching specific raw material purchases with

specific production runs, as explained above, USG confirms that Happy

Home’s practice of taking inputs from inventory without recording the

purchase information or documentation for the specific input used is the

same as LB’s discussed above. As discussed, CBP was unreasonable in

assuming that Happy Home’s records should trace a single purchased

veneer sheet to its incorporation in a particular plywood panel. Happy

Home submitted for the record of EAPA 7321 all of its purchase

documents for wood materials, its warehouse-in tickets for inventory,

warehouse-out tickets for consumption, the company’s financial


                                  108
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 123 of 213
                                                           PUBLIC VERSION


statements recording its total raw material costs, and its standard raw

material consumption calculation. HH Qre Rsp. at Ex 4, 6, and 11,

Appx25269-25343, Appx25359-25403, Appx25581-26617, Appx21538-

22789; LBW Supp. Rsp. at Ex. SQ1-1 through SQ1-4, and SQ1-10,

Appx33178-33753, Appx38338-38800, Appx41036-44261, Appx33755-

38336, Appx33802-40820, Appx41017-41030. CBP never claimed that

Happy Home failed to keep its books and record in accordance with

Cambodian GAAP. CBP’s claim that it was unable to tie Happy Home’s

production records to its raw material records is immaterial, not an

indication of the reliability of the company’s books and records, and not

proof of evasion of the Orders.

     In sum, all of the issues that TRLED discussed in its

determination could have been resolved during the investigation if

TRLED had timely informed the parties of its concerns.

  d. Plaintiff-Intervenors’ Motive and Opportunity to Produce
     Plywood in Cambodia

     TRLED speculates that AD/CVD duties on Chinese plywood, the

location of Plaintiff-Intervenors’ manufacturing facilities, the Chinese

ownership (LB), and purchase of raw materials from Chinese suppliers



                                   109
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 124 of 213
                                                           PUBLIC VERSION


(Happy Home) indicate evasion of the Orders. TRLED Determination,

Appx01038, Appx01044. None of these factors lead to a conclusion of

evasion. Commerce’s high dumping margins are on appeal at this

court, which has found Commerce’s high AD margin calculation to be

unlawful and unsupported by substantial evidence. See Linyi Chengen

Imp. & Exp. Co. v. United States, 487 F. Supp. 3d 1349, 1358-1359 (Ct.

Int’l Trade 2020) (sustaining a 0.00% AD margin for the mandatory

respondent in the AD investigation of hardwood plywood from China

and remanding for consideration a third time the reduced margin of

57.36% for cooperating respondents not controlled by the Chinese

government). Further, TRLED’s enforcement actions based on

disapproval of Chinese ownership of enterprises in foreign countries or

of third-country manufacturers sourcing their raw materials from

China (as do many U.S. enterprises) is an unconscionable overreach of

U.S. agency authority. See also Plaintiffs and Defendant-Intervenors

rebuttal of TRLED’s arguments on motive and opportunity in their

requests for administrative review. USG/HH Rev. Req., Appx44439-

44442; APPI/IGF Rev. Req., Appx44477-44481; LBW Rev. Req.

Appx44516-44519. Nation bias does not equate to evasion.


                                  110
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 125 of 213
                                                           PUBLIC VERSION


  e. TRLED’s General Trade Data is Flawed and Cannot Stand as
     Substantial Evidence.

     In their case brief, Plaintiffs demonstrated that the trade data

that the Coalition and TRLED put on the record, and upon which

TRLED relied in its Initiation Notice is unreliable. See Coalition re:

Request for an Investigation of U.S. Global Forest, Inc. Under the

Enforce and Protect Act (May 10, 2019) at 8-10 and Ex. 5 (UN FAOStat

Forestry Yearbook 2016); Ex. 6 (Chinese Export Statistics); and Ex. 7,

(USITC Data); Appx01679-01680, Appx01686, Appx01710-01726 and

CBP Memorandum, Adding Information to the Administrative Record

of EAPA Cons. Case 7321, 2017 Forestry Yearbook (Jan. 9, 2020) (“2017

FAOStat YB”), Appx44693. See also Interim Measures Notice,

Appx01021-01025 and Wr. Arg., Appx44395-44398. Plaintiffs pointed

out that the 2017 FAOStat Yearbook reports Cambodia’s total plywood

exports to the entire world in 2017 as 4,000m3, whereas the ITC’s trade

statistics report 20,452m3 for plywood imports from Cambodia just to

the United States in 2017. Compare 2017 FAOStat YB, Appx44933

with Coalition Ex. 7, Appx01726. The 2017 Forestry Yearbook also

reports a much lower figure of plywood imports from the whole world at




                                   111
       Case 1:20-cv-03914-MMB Document 49         Filed 08/05/21   Page 126 of 213
                                                                    PUBLIC VERSION


70,000 m3 than the Chinese statistics4 on exports from China alone to

Cambodia reports at 106,267 m3. Compare 2017 FAOStat YB,

Appx44931 with Coalition Ex. 6, Appx01721. Concerning exports of

plywood from China to the United States in 2018, the Coalition’s

Exhibit 6 shows that China exported far more plywood to the U.S. at

1,137,071 m3 than the U.S. imported: 151,288 m3. Compare Coalition’s

Ex. 6, Appx01721, with the Coalition’s Ex. 7, Appx01726. Wr. Arg.,

Appx44397-44398.

         In its Final Determination, TRLED remained steadfast, clinging

to its Cambodian production data, which shows total production of

plywood in both 2016 and 2017 as 27,000 m3. TRLED stated that

“{w}hether some of its {FAOStat’s} figures are identical to Chinese

export statistics or United States’ import statistics does not necessarily

indicate unreliability but rather another data source. Because the

FAO’s Forestry Yearbook sources its production figures directly from

the Cambodian government, and the Cambodian government possesses

the expertise and geographic proximity to most efficiently collect




4   The Coalition’s Chinese Export Statistics provided no source citation.


                                           112
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 127 of 213
                                                           PUBLIC VERSION


Cambodian plywood production figures, the figures are authoritative

and reliable for our investigation’s purposes.” TRLED Determination,

Appx01049.

     Regarding the official nature of the Cambodian statistics, the UN

FAOStat online database indicates that plywood production and other

trade data for Cambodia are unofficial and NOT from the Cambodia

Government but rather represent FAO’s own estimates. See FAOStat

webpage: “Forestry Production and Trade, available at

“http://www.fao.org/faostat/en/#data/FO” (last accessed June 23, 2021).

As shown on FAOStat’s webpage, all of the Cambodian import and

export data for 2016-2019 are unofficial figures and cannot be

reconciled with the Chinese trade data or the U.S. trade data from the

ITC. Such statistics cannot be the basis for concluding that Plaintiff-

Intervenors could not have produced plywood in the quantities on the

record of EAPA 7321. Such generic information, and, in particular,

fatally flawed trade data, can never serve as an indictment of an

individual company’s production and sales practice. CBP cannot rely on

this data as substantial evidence of evasion.

     Moreover, the trade courts do not condone an agency’s refusal to


                                   113
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 128 of 213
                                                            PUBLIC VERSION


consider conflicting information in its determinations. In Solar World

Ams., for instance, the U.S. Court of Appeals for the Federal Circuit

overturned Commerce’s antidumping administrative review decision in

Crystalline Silicon Photovoltaic Cells from China, where Commerce

found the Thai import data published by the Global Trade Atlas (GTA)

reliable even though it did not reconcile with other data placed on the

record. SolarWorld Ams., Inc. v. United States, 962 F.3d 1351 (Fed.

Cir. 2020). The Court of Appeal stated:

     Commerce has also failed to explain how the Thai GTA data
     can be reconciled with data from the United States
     International Trade Commission’s (“ITC”) Dataweb website,
     which records exports from the United States to other
     countries. …
     The ITC data and the Thai GTA data cannot both be correct,
     as Commerce appears to admit. Commerce has not explained
     why the Thai GTA data is a more accurate record of these
     transactions than the ITC data, admitting that it “just
     do[es]n’t know” which is accurate. …
     [] Commerce’s preference for GTA data does not excuse its
     failure to reconcile the admitted inconsistency.

See id., 962 F.3d 1351, 1358 (internal citation omitted). As in

SolarWorld, TRLED made no attempt to reconcile the plywood

production, import, and export data where each source conflicts with

every other source. It only arbitrarily cherry-picked the source that



                                   114
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 129 of 213
                                                            PUBLIC VERSION


appeared to support its position in this instance. Appx01049.

Furthermore, critically missing from the data and TRLED’s calculation

is Cambodian domestic consumption. Without that figure, neither the

Alleger (whose entire allegation is based on the flawed data) nor

TRLED can draw any reasonable conclusion that any transshipment

was occurring, much less transshipment by LB or Happy Home.

        f. TRLED’s Reliance on Secret Information from an Unrelated
           Proceeding Must Be Rejected.

     Respondents strenuously object to TRLED’s reliance on

undisclosed statements from unknown parties in a proceeding

unrelated to this instant investigation. TRLED includes the following

incomprehensible rendition of what Plaintiffs presume TRLED believes

to be a discussion of substantial evidence:

     Happy Home claimed that it produced plywood from
     individual veneers.129 However, other evidence on the record
     indicates that it also produced plywood from [               ]
     imported from [ ] as well.   130  Additionally, contracts
     translated from [       ] indicate that Happy Home purchased
     “[    ]” from a [ ] supplier named [          ].131 Though the
     contract indicates “[           ],” several other documents
     associated with these raw material purchases, such as the [
     ] indicate that Happy Home imported “[               ]” into
     Cambodia from [         ]. Furthermore, apart from the
                               132

     translation of the contract’s [               ], there is no
     indication that the “[ ]” was [        ]. If the [          ] are


                                   115
    Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 130 of 213
                                                             PUBLIC VERSION


      taken at face value, Happy Home imported completed [ ]
      plywood that it could comingle [sic] with any Cambodian-
      origin plywood.

TRLED Determination, Appx01048. From the public version of its

determination made available to them, Plaintiffs have no idea what

TRLED is referring to. TRLED references the Secret Memoranda in

note 130. In notes 131 and 132, TRLED cites to Happy Home’s Exhibit

11, including specific pages in Exhibit 11. These pages include

documentation on raw material purchases and transportation, which

Happy Home also listed on its summary spreadsheet in Exhibit 11. The

cited pages do not provide information that fits into the above

paragraph. Such an incomprehensible mélange of evidence and

argument cannot constitute “substantial” evidence.

      Only now can Plaintiffs’ counsel view the confidential information

and respond to TRLED’s allegations, but the opportunity for Plaintiffs

and Plaintiff-Intervenors to rebut TRLED’s findings and conclusions

during the agency’s EAPA 7321 has lapsed. Plaintiffs request that the

Court disregard all “evidence” upon which TRLED heretofore failed to

disclose to Plaintiffs or legal counsel.




                                     116
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 131 of 213
                                                            PUBLIC VERSION


  C. ORR Improperly Applied the Substantial Evidence Standard in its
     De Novo Review and Final Determination.

     On August 10, 2020, Plaintiffs and Plaintiff-Intervenors timely

requested an administrative review of TRLED’s final determination as

authorized by 19 U.S.C. §1517(f). In its administrative review decision,

ORR acknowledged receipt of the review requests and supporting briefs

filed by Plaintiff-Intervenors but elected to disregard their briefs

because they were not parties to the EAPA investigation as defined by

19 CFR §§165.1 & 165.41(a). Appx01053.

     1. Plaintiff-Intervenors’ Right to Comment on TRLED’s
        Determination Before ORR

     The EAPA statute authorizes only U.S. importers and the alleger

to request an administrative review. 19 U.S.C. §1517(f)(1). It neither

provides details regarding the form or requirements for administrative

review requests nor limits supporting briefs to only U.S. importers and

the alleger. While CBP’s interpretive rules masquerading as

“regulations” arbitrarily claim the right to obtain information from

parties other than the U.S. importers and allegers, they simultaneously

deny such parties any right to participate in the proceed because they

are not “parties to the investigation” (a term unilaterally created and


                                    117
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 132 of 213
                                                            PUBLIC VERSION


defined by CBP in §165.1). See CBP Intro to EAPA Regs, 81 Fed. Reg.

56,477, 56,479; see also 19 CFR §165.23(a)(3).

     The Plaintiff-Intervenors’ role in EAPA 7321 far exceeds that of

mere witnesses. Nothing in this record suggest Plaintiffs purposefully

participated in any evasion scheme. Indeed, ORR clarifies in its

decision that “the statutory definition of ‘evasion’ does not require an

intentional or purposeful attempt to avoid duties, nor does the statute

provide for reasonable care as a defense to evasion.” ORR Decision,

Appx01064. Only now do Plaintiffs have the opportunity to comment on

whether TRLED should have found guilty them guilty of evasion

notwithstanding their due diligence in visiting Plaintiff-Intervenors’

manufacturing facilities and confirming that Plaintiff-Intervenors had

the production capacity, manpower, and technical capabilities to

manufacture plywood in Cambodia of the quality and in the quantity

Plaintiffs required. See APPI Qre Rsp. at 3-4 & Ex. 2-5, Appx07399-

07400, Appx07427-07449; IGF Qre Rsp at 3-4 & Ex. 2, Appx09001-

09025, Appx09001-09025, and USG Qre Rsp. at 3 & Ex. 2, Appx.20352,

Appx18210-18211.




                                    118
    Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 133 of 213
                                                             PUBLIC VERSION


     CBP placed culpability squarely at the feet of Plaintiff-

Intervenors, claiming that these companies had motive and opportunity

to transship Chinese plywood through Cambodia to the U.S. ORR

Decision, Appx01065-01066 & Appx01066-01067. Further, CBP

claimed the Plaintiff-Intervenors could not prove through their books

and records that they did not transship Chinese plywood or, at the very

least, commingle Chinese plywood with Cambodian plywood. CBP

therefore maintains that it established that Plaintiff-Intervenors were

guilty of evasion, yet Plaintiffs, through no fault of their own, are to

bear the consequences of Plaintiff-Intervenors’ allegedly fraudulent

activities. Id., Appx01072-01073.

     Plaintiffs maintain that Plaintiff-Intervenors have the right under

U.S. due process law to defend the integrity of their business

operations, books and records, and their business relations with

Plaintiffs. As the immediate holders of the evidence required to rebut

the evasion allegation, Plaintiff-Intervenors are uniquely positioned to

provide CBP with relevant information. The restrictions on Plaintiff-

Intervenors’ participation in EAPA resulted in the exclusion of relevant

information which exacerbated the likelihood that CBP would draw


                                    119
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 134 of 213
                                                            PUBLIC VERSION


erroneous inferences and reach erroneous decisions in this case EAPA

7321.

        For instance, as provided in 19 CFR §165.41, a request for an

administrative review is a 30-page brief that sets forth the procedural

history, facts, and argument of the party. Thus, the brief that LB

provided to ORR to support Plaintiffs’ request for administrative review

(inaccurately designated as LB’s own request for review) contained

crucial arguments rebutting TRLED findings regarding LB’s raw

material purchases, production, inventory, payroll, and financial

statements. LB also rebutted TRLED’s conclusions based on the visit

described in the Secret Memoranda, a visit to which only LB was privy.

        Because this court owes no deference to CBP’s interpretive

regulations and the silence of the EAPA statute on the extent of the

foreign producers’ and exporters’ role in EAPA investigations, Plaintiffs

ask the Court to find that ORR’s disregard of Plaintiff-Intervenors’ brief

was arbitrary and unacceptable.

        2. Plaintiffs’ Requests for Administrative Review

        Plaintiffs have shown that TRLED’s reliance on the Secret



                                    120
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 135 of 213
                                                           PUBLIC VERSION


Memoranda was procedurally and factually flawed and that TRLED’s

findings and conclusions from the visit were not based on substantial

evidence. APPI/IGF Rev. Req., Appx44481-44487; USG/HH Rev. Req.,

Appx44443-44447, Appx44458-44459. Plaintiffs rebutted TRLED’s

analysis of alleged discrepancies in sales records and production

records, including the sample entries which TRLED selected for in-

depth discussion. APPI/IGF Rev. Req., Appx44487-44495; USG/HH

Rev. Req., Appx44447-44456. Finally, Plaintiffs demonstrated that the

trade data upon which TRLED relied were unofficial statistics based

upon stale information. APPI/IGF Rev. Req., Appx44495-44497;

USG/HH Rev. Req., Appx44456-44458.

     3. ORR’s Handling of Plaintiffs’ Record Evidence

     ORR concluded that, after a de novo review of the administrative

record, substantial evidence supported TRLED’s findings of Plaintiffs’

evasion of the Orders in accordance with 19 U.S.C. §1517(f)(2).

Although ORR’s decision quoted the factual and legal arguments that

Plaintiffs made in their briefs requesting review (ORR Decision,

Appx01058-01063) its threadbare “Administrative Review Analysis” did

not substantively address or weigh the merits of Plaintiffs factual and


                                   121
    Case 1:20-cv-03914-MMB Document 49     Filed 08/05/21   Page 136 of 213
                                                             PUBLIC VERSION


legal arguments. Id., Appx01064-01072. Eschewing substantive

analysis, ORR summarily dismissed Plaintiffs’ lengthy arguments and

detailed evidence and repeatedly derided them as mere “claims.”

Appx01065. ORR ignored its obligation to examine the documents

which inexorably proved the truth of the factual assertions by Plaintiffs

and Plaintiff-Intervenors. See e.g., ORR Decision, Appx01067, referring

dismissively to Plaintiffs’ “claims” of their visits to LB, with no

reference to the photographs that Plaintiffs APPI and IGF took to

document their visits. See APPI Qre Rsp. at Exhibits 4 and 5,

Appx07441-07449; IGF Qre Rsp. at Exhibit 2, Appx09001-09025.

Neither did ORR mention that the photographs that LB submitted in

its questionnaire response documenting the company’s production

equipment and production capacity supported APPI’s and IGF’s

“claims” of their visit. See LBW Qre Rsp. at Ex. 14, Appx27757-27773;

HH Qre Rsp. at Ex. 13, Appx22977-22995, attached hereto as

Attachments 2 & 3.

     Without explanation, ORR asserted that LB’s ownership structure

and supply chain for raw materials rendered Plaintiff-Intervenors’




                                    122
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 137 of 213
                                                           PUBLIC VERSION


“assertions” unreliable, ignoring LB’s documentation of production in

Cambodia. ORR Decision, Appx01065-01066.

     Most notably, ORR did not evaluate and weigh Plaintiffs’ rebuttal

of alleged discrepancies in ten specific entries that TRLED selected for

detailed analysis. Neither did ORR acknowledge, let alone evaluate,

Plaintiffs’ record evidence supporting their arguments. ORR’s

summary of TRLED’s allegations of “discrepancies” patently ignored

Plaintiffs’ rebuttal. ORR clearly conducted no de novo review of the

record as mandated by 19 U.S.C. §1517(f)(1). See ORR Decision,

Appx01070-01072.

     ORR was compelled by the substantial evidence standard to

support its conclusions and findings after consideration of the whole

record. ORR utterly failed to do so. Instead, ORR based its findings

and conclusions on isolated tidbits of information as opposed to the

clear weight of the evidence. USX Corp. v. United States, 655 F. Supp.

487, 489 (Ct. Int’l Trade 1987).

     4. ORR’s Continued Reliance on CBP’s Site Visit

     ORR places inordinate weight on the brief email exchange




                                   123
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 138 of 213
                                                            PUBLIC VERSION


regarding CBP’s June 6, 2018 visits to Plaintiff-Intervenors’ facilities

and the photographs the Agent took at that time. Compare Attachment

1 with Attachments 2 and 3. ORR’s main argument for finding evasion

is: “{t}he results of the CBP visit and the actions taken by CBP after

said June 6, 2018 visit to both Happy Home and LB provide evidence

substantiating the finding of evasion. Basically, CBP was able to

observe that the processing in Cambodia was not sufficient to

manufacture the goods observed on-site . . . .” ORR Decision,

Appx01067. ORR claims further that “the best evidence of what was

actually occurring at Happy Home’s manufacturing facilities are the

observations of CBP during the June 6, 2018 site visit, as buttressed by

the trade data, . . ..” Appx01069. For the reasons detailed above in

Section B of this brief, the Agents’ observations alone cannot stand as

sufficient evidence to support a finding of evasion without further

documentary evidence that supports the Agent’s conclusions. The

record of EAPA 7321 contains no such supporting evidence.

     5. ORR’s New Allegations Against Happy Home

     Unable to fault Plaintiffs’ rebuttal of TRLED’s claims of record

discrepancies, ORR contrived new allegations purporting to support a


                                   124
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 139 of 213
                                                           PUBLIC VERSION


chimerical finding of evasion. ORR’s new claims were revealed to legal

counsel only through the confidential version of the record that CBP

filed in this litigation. These allegations are: (1) Happy Home had [



            ], (Appx01071, Appx01072); and (2) Home Home’s closure of

its Cambodian operations in 2020 prevented TRLED’s verification visit

to the company. Appx01069, Appx01072.

     Regarding Happy Home’s purchases of [                   ], these were

made for the company’s production of multilayered wood flooring, as

ORR itself acknowledged in its expansive characterization of the site

visit on June 6, 2018. Appx01068. ORR’s conclusion that Happy Home’s

sales to the U.S. were imported as wood flooring and covered under

AD/CVD orders on multilayered flooring from China directly contradicts

ORR’s conclusion that the same sales were entered as plywood subject

to the Orders on hardwood plywood from China. Those conclusions are

mutually exclusive. The Orders expressly exclude “multilayered wood

flooring.” 83 Fed. Reg. 504, 512-513, Appendix, exclusion (3). If CBP

reasonably found specific entries of multilayered flooring which

incorporated Happy Home’s [                                   ] in its


                                   125
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 140 of 213
                                                            PUBLIC VERSION


flooring, CBP cannot now claim that Happy Home used the same [               ]

purchases of raw materials to incorporate into specific entries of

plywood. ORR’s claim must be rejected as to any specific entry of

plywood that Plaintiff USG purchased from Happy Home.

     Second, ORR claims that TRLED’s verification of Happy Home

was stymied because Happy Home was no longer able to carry on its

manufacturing operations after notice of CBP’s EAPA Inv. 7321.

Appx01069, Appx01072. The fact that Happy Home had to close its

Cambodian manufacturing operations is entirely unsurprising given the

understandable reluctance of U.S. importers to purchase from the

company after CBP accused Happy Home of evading the Orders on the

basis of the flimsiest conjecture (i.e., flawed partial trade data supplied

by petitioner in the Plywood cases). On January 31, 2020 counsel for

Happy Home informed TRLED that Cambodia had imposed a 14-day

quarantine on all travelers to Cambodia due to the COVID outbreak.

See TRLED, Memorandum re: Adding Information to the

Administrative Record of EAPA Cons. Case 7321 -Emails from Legal

Counsel (Feb. 10, 2020), Appx44379-44382.




                                    126
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 141 of 213
                                                            PUBLIC VERSION


     Obviously, these travel restrictions applied to TRLED’s team as

well as to legal counsel. For that reason, counsel suggested that

TRLED postpone its on-site verifications. Counsel also informed

TRLED that Happy Home had to close its operations, but that all

records and documents were being held ready for verification. The

ultimate decision to postpone or cancel verification of Plaintiff-

Intervenors rested with TRLED. ORR cannot now pretend that Happy

Home was not fully prepared to present all of its books and records for

TRLED to verify. ORR nevertheless claimed that it could not verify

“what was going on at Happy Home” and, therefore, had to rely on the

Agent’s visit. Appx01069.

     ORR’s statement implicitly admits that ORR did not consider the

evidence Plaintiffs and Plaintiff-Intervenors submitted for the record of

EAPA 7321. For instance, ORR correctly notes that Plaintiffs IGF and

APPI visited LB during the same timeframe as CBP visited the

Cambodian manufacturing facilities. Appx01067. APPI and IGF made

extensive photographic documents of the facilities’ production

equipment and processing, whereas CBP’s agent concentrated her

observations only on the companies’ [                           ] and quality


                                    127
     Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 142 of 213
                                                             PUBLIC VERSION


of the finished plywood. Compare Attachment 1 with Attachments 2 &

3.

      CBP did not explain why the Agent limited her observations to a

single operation. Moreover, the agent admitted that she [

                                                             ]. Appx07021-

07022. Plaintiff-Intervenors’ managers, on the other hand, had daily

experience with their production processes and must necessarily know

the production capacity of their machines and workforce in order to plan

their production runs to fulfill Plaintiffs’ purchase orders. Plaintiff-

Intervenors’ production machinery is clearly depicted in the

photographic evidence on the record. See APPI Qre Rsp. at Ex. 2, 4 & 5,

Appx07427-07432; Appx07441-07449; IGF Qre Rsp. at Ex. 2,

Appx09001-09020; LB Wood Qre Rsp. at Ex. 14, Appx27757-27773; HH

Qre Rsp. at Ex. 13, Appx22977-22995. Plaintiffs’ and Plaintiff-

Intervenors’ photographic evidence clearly limits the utility of CBP’s

photographic evidence. Yet, during the investigation, neither the

companies nor legal counsel had access to CBP’s photos or the

opportunity to comment on the stark difference between CBP’s photos

and their own photos. TRLED alone had full access to all photographic


                                    128
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 143 of 213
                                                           PUBLIC VERSION


evidence. It was incumbent upon TRLED to clarify the discrepancy

between CBP’s limited observations and Plaintiffs’ and Plaintiff-

Intervenors’ more complete and detailed submissions. ORR’s blunt

dismissal of this and other documentary evidence that Plaintiffs and

Plaintiff-Intervenors produced for the record as “{o}ther than the claims

made by the Importers” (Appx01065) and its conclusory finding that

“insufficient evidence in the form of production records to indicate that

the manufacturers had the capacity to produce the plywood in the

quantities and quality that was exported to the United States” cannot

stand as a determination based on substantial evidence; rather it

suggests ignorance employed to justify a preordained result.

Appx01065, Appx01068.

     The Agent expressly admitted that there were very few employees

onsite at the time of her brief visit to LB. Appx07031. She could not

have personally observed any defects in the quality of the product that

LB’s Cambodian employees could produce while working with Chinese

veneers under the supervision of Chinese managers for consumption by

U.S. customers who would reject any plywood that was not “Chinese

quality.”


                                   129
    Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 144 of 213
                                                           PUBLIC VERSION


     Blinding itself to all contradictory evidence, ORR failed to consider

the whole record. Therefore, its review decision is arbitrary and

capricious. It appears that before any allegation against Plaintiffs was

made, and one year before TRLED initiated EAPA Inv. 7321, CBP

formed its own foregone conclusion that Plaintiff-Intervenors were

transshipping plywood from China to Cambodia for export to the U.S.,

and no evidence to the contrary could change CBP’s mind.




VII. CONCLUSION AND PRAYER FOR RELIEF

     EAPA Inv. 7321 is a case that is marred by procedural

deficiencies. Further, no reasonable connection exists between the

record facts and the conclusions that TRLED and ORR reached.

     The Court should find that the procedural infirmities infecting in

CBP’s EAPA interpretive rules require CBP’s corrective action to

establish investigation procedures that do not violate the parties’ rights

to notice and opportunity to be heard. For EAPA Inv. 7321, however,

CBP has no means to correct those defects. Given that CBP conducted

EAPA Inv. 7321 based on defective procedures, the Court should order




                                   130
    Case 1:20-cv-03914-MMB Document 49    Filed 08/05/21   Page 145 of 213
                                                            PUBLIC VERSION


CBP to withdraw its determinations in this case and lift its enforcement

measures against Plaintiffs.

     Should the Court be unable to detect any due process violations or

deficiencies in CBP’s EAPA regulations, Plaintiffs request that the

Court find that CBP’s determinations were arbitrary and capricious.

Because CBP did not consider the whole record, the determinations

could not be based on substantial evidence.


                                         Respectfully submitted,


                                         /s/ Gregory S. Menegaz

                                         Gregory S. Menegaz
                                         J. Kevin Horgan
                                         Alexandra H. Salzman*
                                         DEKIEFFER & HORGAN, PLLC
                                         Suite 410
                                         1090 Vermont Ave., N.W. 20005
                                         Tel: (202) 783-6900
                                         email: gmenegaz@dhlaw.com
                                         Counsel to Plaintiff and Consolidated
                                         Plaintiffs
Date: August 5, 2021

                                         *Admitted to California Bar; practice
                                         supervised by attorneys of the firm
                                         who are active D.C. Bar members
                                         pursuant to D.C. Bar Rule 49(c)(8).




                                  131
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 146 of 213




                   Attachment 1
     Case
     Case 1:20-cv-03914-MMB
          1:20-cv-03914-MMB Document
                            Document 30-6 Filed08/05/21
                                     49 Filed   02/26/21 Page
                                                          Page147
                                                               69 of
                                                                  of 213
                                                                     975
                                                               1300 Pennsylvania Avenue NW
                                                               Washington, DC 20229

                                                               U.S. Customs and
                                                               Border Protection

Public Version

                                     Memo to the File
EAPA Cases: 7321, 7323, 7327
Date: September , 2019

Re: Adding Certain Documents to the Administrative Record


We are uploading the attached documents to the administrative records of EAPA cases 7321,
7323, and 7327. These documents concern the June 6, 2018, site visits that CBP personnel
conducted at LB Wood Cambodia Co., Ltd.’s (LB Wood) and Cambodia Happy Home Wood
Products Co. Ltd.’s (Happy Home) facilities in Cambodia.




                                       Appx07018                                     PR 000716
Case
Case 1:20-cv-03914-MMB
     1:20-cv-03914-MMB Document
                       Document 30-6 Filed08/05/21
                                49 Filed   02/26/21 Page
                                                     Page148
                                                          70 of
                                                             of 213
                                                                975




                            Appx07019                           PR 000717
Case
Case 1:20-cv-03914-MMB
     1:20-cv-03914-MMB Document
                       Document 30-6 Filed08/05/21
                                49 Filed   02/26/21 Page
                                                     Page149
                                                          71 of
                                                             of 213
                                                                975




                            Appx07020                           PR 000718
Case
Case 1:20-cv-03914-MMB
     1:20-cv-03914-MMB Document
                       Document 30-6 Filed08/05/21
                                49 Filed   02/26/21 Page
                                                     Page150
                                                          72 of
                                                             of 213
                                                                975




                            Appx07021                           PR 000719
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 151 of 213




                     Page Redacted




                          Appx07022
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 152 of 213




                     Page Redacted




                          Appx07023
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 153 of 213




                     Page Redacted




                          Appx07024
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 154 of 213




                     Page Redacted




                          Appx07025
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 155 of 213




                     Page Redacted




                          Appx07026
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 156 of 213




                     Page Redacted




                          Appx07027
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 157 of 213




                     Page Redacted




                          Appx07028
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 158 of 213




                     Page Redacted




                          Appx07029
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 159 of 213




                     Page Redacted




                          Appx07030
Case
Case 1:20-cv-03914-MMB
     1:20-cv-03914-MMB Document
                       Document 30-6 Filed08/05/21
                                49 Filed   02/26/21 Page
                                                     Page160
                                                          73 of
                                                             of 213
                                                                975




                            Appx07031                           PR 000720
            Case 1:20-cv-03914-MMB Document 30-6   Filed 02/26/21   Page 74 of 975               Case 1:20-cv-03914-MMB Document 49




Appx07032
                                                                                                 Filed 08/05/21
                                                                                                 Page 161 of 213




                                                                                     PR 000721
Case
Case 1:20-cv-03914-MMB
     1:20-cv-03914-MMB Document
                       Document 30-6 Filed08/05/21
                                49 Filed   02/26/21 Page
                                                     Page162
                                                          75 of
                                                             of 213
                                                                975




                            Appx07033                           PR 000722
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 163 of 213




                     Page Redacted




                          Appx07034
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 164 of 213




                     Page Redacted




                          Appx07035
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 165 of 213




                     Page Redacted




                          Appx07036
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 166 of 213




                     Page Redacted




                          Appx07037
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 167 of 213




                     Page Redacted




                          Appx07038
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 168 of 213




                   Attachment 2
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed  02/26/21 Page
                                                      Page169
                                                           848ofof213
                                                                   975




                          Exhibit 14

   Production Flowchart and Photographs




                             Appx27757                             PR 001495
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed  02/26/21 Page
                                                      Page170
                                                           849ofof213
                                                                   975




     EXHIBIT NOT SUSCEPTIBLE TO
                 PUBLIC SUMMARY




                             Appx27758                             PR 001496
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 171 of 213




                     Page Redacted




                          Appx27759
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 172 of 213




                     Page Redacted




                          Appx27760
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 173 of 213




                     Page Redacted




                          Appx27761
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 174 of 213




                     Page Redacted




                          Appx27762
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 175 of 213




                     Page Redacted




                          Appx27763
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 176 of 213




                     Page Redacted




                          Appx27764
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 177 of 213




                     Page Redacted




                          Appx27765
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 178 of 213




                     Page Redacted




                          Appx27766
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 179 of 213




                     Page Redacted




                          Appx27767
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 180 of 213




                     Page Redacted




                          Appx27768
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 181 of 213




                     Page Redacted




                          Appx27769
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 182 of 213




                     Page Redacted




                          Appx27770
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 183 of 213




                     Page Redacted




                          Appx27771
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 184 of 213




                     Page Redacted




                          Appx27772
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 185 of 213




                     Page Redacted




                          Appx27773
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 186 of 213




                   Attachment 3
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed  02/26/21 Page
                                                      Page187
                                                           746ofof213
                                                                   975




                         Exhibit 13
Production Flowchart and Photographs




                             Appx22976                             PR 001393
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed             38%/,&
                                            02/26/21 Page
                                                      Page 747ofof9(56,21
                                                          188      975
                                                                  213




     EXHIBIT NOT SUSCEPTIBLE TO
                PUBLIC SUMMARY




                            Appx22977                            PR 001394
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 189 of 213




                     Page Redacted




                          Appx22978
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 190 of 213




                     Page Redacted




                          Appx22979
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 191 of 213




                     Page Redacted




                          Appx22980
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 192 of 213




                     Page Redacted




                          Appx22981
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 193 of 213




                     Page Redacted




                          Appx22982
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 194 of 213




                     Page Redacted




                          Appx22983
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 195 of 213




                     Page Redacted




                          Appx22984
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 196 of 213




                     Page Redacted




                          Appx22985
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 197 of 213




                     Page Redacted




                          Appx22986
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 198 of 213




                     Page Redacted




                          Appx22987
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 199 of 213




                     Page Redacted




                          Appx22988
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 200 of 213




                     Page Redacted




                          Appx22989
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 201 of 213




                     Page Redacted




                          Appx22990
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 202 of 213




                     Page Redacted




                          Appx22991
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 203 of 213




                     Page Redacted




                          Appx22992
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 204 of 213




                     Page Redacted




                          Appx22993
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 205 of 213




                     Page Redacted




                          Appx22994
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 206 of 213




                     Page Redacted




                          Appx22995
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 207 of 213




                   Attachment 4
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed  02/26/21 Page
                                                      Page208
                                                           810ofof213
                                                                   975




                         Exhibit 12.1

       Imported Raw Material Purchases




                             Appx29806                             PR 001457
                                                                         Exhibit 12.1 Imported Raw Material Purchases
                                                                         LB Wood




                                                                                                                                                                                                 PR 001458
                                                                          Import
                                                                                     Material                                                           Date of   Quantity
                                                                         Purchase                              Supplier   Material        Invoice No.                        Value   Currency
                                                                   975




                                                                                      Type                                                              Invoice    (M3)
                                                           811ofof213




                                                                         Line Item
                                      Filed08/05/21
                                  49 Filed            Page209
                                            02/26/21 Page




                                                                                                                                                                                                Appx29807
                         Document30-6
      1:20-cv-03914-MMB Document
 Case1:20-cv-03914-MMB




                                                                                                                                                                                                             38%/,&9(56,21
Case                                                                                                                        Page1of4
Case
 Case1:20-cv-03914-MMB
      1:20-cv-03914-MMB Document
                         Document30-6 Filed08/05/21
                                  49 Filed  02/26/21 Page
                                                      Page210
                                                           812ofof213
                                                                   975




7+()2//2:,1*PAGES&217$,1(',1
7+(&21),'(17,$/9(56,212)7+,6
(;+,%,7$5(3523(5/<6800$5,=('
          %<7+()25(*2,1*3$*(6




                             Appx29808                             PR 001459
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 211 of 213




                     Page Redacted




                          Appx29809
Case 1:20-cv-03914-MMB Document 49   Filed 08/05/21   Page 212 of 213




                     Page Redacted




                          Appx29810
     Case 1:20-cv-03914-MMB Document 49                 Filed 08/05/21     Page 213 of 213




                            Word Count Certificate of Compliance


       This brief has been prepared utilizing Microsoft Word 2007 using a proportionally spaced

typeface (14 point Century font).

       In accordance with this Court’s Scheduling Order and the Chambers Procedures of the

United States Court of International Trade, the undersigned certifies that his brief complies with

the word limitations set forth. Specifically, excluding those exempted portions of the brief, as set

forth in 2 B (1) of the Chambers Procedures, I hereby certify that this brief contains 23,992

words. In accordance with the Chambers Procedures, this certified word count is based on the

word count feature in the word processing system (Microsoft Word) used to prepare this brief.


                                              /s/ Gregory S. Menegaz

                                              Gregory S. Menegaz
                                              DEKIEFFER & HORGAN, PLLC
                                              Suite 410
                                              1090 Vermont Ave., N.W. 20005
                                              Tel: (202) 783-6900
                                              Fax: (202) 783-6909
                                              email: gmenegaz@dhlaw.com
                                              Counsel to Plaintiff and Consolidated Plaintiffs




                                                 1
